Exhibit 10.14

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

LOAN AGREEMENT

 

 

by and among

 

 

TOWERSTREAM CORPORATION,

TOWERSTREAM I, INC.,

and

HETNETS TOWER CORPORATION,
as Borrowers,

 

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN
as Lenders,

 

 

and

 

 

MELODY BUSINESS FINANCE, LLC,
as Administrative Agent,

 

 

Dated as of October 16, 2014

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND CONSTRUCTION

1

 

1.1

Definitions

1

 

1.2

Accounting Terms

20

 

1.3

Construction

21

 

1.4

Schedules and Exhibits

22

        2.

LOAN AND TERMS OF PAYMENT

22

 

2.1

Term Loans

22

 

2.2

Funding and Borrowings

22

 

2.3

Payments

22

 

2.4

Interest, Rates, Payments, and Calculations

27

 

2.5

Application of Collections

28

 

2.6

Intentionally Omitted

29

 

2.7

Maintenance of Loan Account; Statements of Obligations

29

 

2.8

Fees

29

 

2.9

Tax Provisions Applicable to the Loans

29

 

2.10

Noteless Agreement

29

 

2.11

Securitization

30

        3.

CONDITIONS; TERM OF AGREEMENT

30

 

3.1

Conditions Precedent to Loans

30

 

3.2

Effectiveness

32

        4.

TAXES

32

 

4.1

Taxes

32

 

4.2

Mitigation Obligations; Replacement of Lenders

34

 

4.3

Representations and Warranties and Covenants of the Lenders

35

        5.

REPRESENTATIONS AND WARRANTIES

36

 

5.1

No Encumbrances; Perfected Security Interests

36

 

5.2

Location of Chief Executive Office; Accounting Records; FEIN

36

 

5.3

Due Organization and Qualification; Subsidiaries

36

 

5.4

Due Authorization; No Conflict

37

 

5.5

Claims, Disputes, and Litigation

38

 

5.6

No Material Adverse Change

38

 

5.7

No Fraudulent Transfer

38

 

5.8

Employee Benefits

38

 

5.9

Environmental Condition

38

 

5.10

Compliance with the Law; Permits; Properties

39

 

5.11

Insurance

39

 

5.12

Hedging Agreements

39

 

5.13

Brokerage Fees

39

 

5.14

Intellectual Property

39

 

5.15

Significant Contracts; No Default or Burdensome Restrictions

40

 

5.16

Accounts

40

 

5.17

Complete Disclosure

40

 

5.18

Investment Company Status

40

 

5.19

Tax Returns and Payments

40

 

5.20

Labor Matters

41

 

5.21

Anti-Corruption Laws and OFAC

41

 

5.22

Solvency

41

 

 
i

--------------------------------------------------------------------------------

 

 

 

5.23

No Foreign Subsidiaries

41

 

5.24

Financial Statements

41

 

5.25

Absence of Defaults

41

 

5.26

Casualty Events

41

 

5.27

FCC Licenses

41

        6.

AFFIRMATIVE COVENANTS

42

 

6.1

Financial Reporting

42

 

6.2

Collateral Reporting

44

 

6.3

Notices of Material Events

44

 

6.4

Existence

45

 

6.5

Performance of Obligations under Loan Documents

45

 

6.6

Operation and Maintenance of Properties and Professional Staff

45

 

6.7

Taxes

46

 

6.8

Insurance

46

 

6.9

Compliance with Laws

46

 

6.10

Environmental Matters

46

 

6.11

Employee Benefits

47

 

6.12

Further Assurances

48

 

6.13

Payment of Trade Payables and Indebtedness

48

 

6.14

Inspection of Property and Books and Records

48

 

6.15

Observer Rights

48

 

6.16

Minimum Balances

49

        7.

NEGATIVE COVENANTS

49

 

7.1

Indebtedness

49

 

7.2

Liens

49

 

7.3

Restrictions on Fundamental Changes

49

 

7.4

Disposal of Assets

50

 

7.5

Organizational Changes

50

 

7.6

Guarantee

51

 

7.7

Nature of Business

51

 

7.8

Prepayments and Amendments of Indebtedness

51

 

7.9

Limitations on Dividends and Distributions

51

 

7.10

Limitations on Issuance of Capital Stock

51

 

7.11

Accounting Methods

51

 

7.12

Investments

51

 

7.13

Transactions with Affiliates

52

 

7.14

Use of Proceeds

52

 

7.15

No Prohibited Transactions under ERISA

53

 

7.16

Hedging Agreements; Amendments to Material Agreements and Governing Documents

   

7.17

Negative Pledge; Restrictive Agreements

53

 

7.18

Intentionally Omitted

53

 

7.19

Subsidiaries; Guarantors

53

        8.

EVENTS OF DEFAULT

54

        9.

THE LENDER GROUP’S RIGHTS AND REMEDIES

56

 

9.1

Rights and Remedies

56

 

9.2

Remedies Cumulative

57

 

9.3

Lender Directed Remedies

57

 

 
ii

--------------------------------------------------------------------------------

 

 

10.

TAXES AND EXPENSES

58

        11.

EXPENSES; INDEMNIFICATION; DAMAGE WAIVER

58

 

11.1

Costs and Expenses

58

 

11.2

Indemnification by Borrower

59

 

11.3

Reimbursement by Lenders

59

 

11.4

Observer Indemnification

59

 

11.5

Consequential Damages, etc.

60

 

11.6

Payments

60

        12.

NOTICES

60

 

12.1

Notices Generally

60

 

12.2

Electronic Communications

61

 

12.3

Change of Address, etc.

61

        13.

CHOICE OF LAW; JURISDICTION; SERVICE OF PROCESS; JURY TRIAL WAIVER

61

 

13.1

Choice of Law

61

 

13.2

Jurisdiction

61

 

13.3

Service of Process

61

 

13.4

Jury Trial Waiver

62

        14.

DESTRUCTION OF BORROWERS’ DOCUMENTS

62

        15.

SUCCESSORS AND ASSIGNS

62

 

15.1

Successors and Assigns Generally

62

 

15.2

Assignments by Lenders

62

 

15.3

Register

63

 

15.4

Participations

64

 

15.5

Limitations upon Participant Rights

64

 

15.6

Certain Pledges

64

        16.

AMENDMENTS; WAIVERS

64

 

16.1

Amendments and Waivers

64

 

16.2

No Waivers; Cumulative Remedies

65

 

16.3

Replacement of Holdout Lender

65

        17.

AGENT; THE LENDER GROUP

66

 

17.1

Appointment and Authorization of Administrative Agent

66

 

17.2

Delegation of Duties

66

 

17.3

Liability and Responsibility of Agents

67

 

17.4

Reliance by Administrative Agent

67

 

17.5

Notice of Default or Event of Default

67

 

17.6

Credit Decision

68

 

17.7

Costs and Expenses

68

 

17.8

Administrative Agent in Individual Capacity

68

 

17.9

Successor Administrative Agent

69

 

17.10

Lender in Individual Capacity

69

 

17.11

Collateral Matters

69

 

17.12

Right of Setoff; Sharing of Payments

70

 

17.13

Agency for Perfection

71

 

17.14

Payments by Administrative Agent to Lenders

71

 

17.15

Concerning the Collateral and Related Loan Documents

71

 

17.16

Several Obligations; No Liability

71

 

 
iii

--------------------------------------------------------------------------------

 

 

 

17.17

Secured Parties

72

        18.

GENERAL PROVISIONS

72

 

18.1

Effectiveness

72

 

18.2

Joint and Several Obligations

72

 

18.3

Section Headings

73

 

18.4

Interpretation

73

 

18.5

Severability of Provisions

73

 

18.6

USA Patriot Act Notice

73

 

18.7

Counterparts; Facsimile Execution

73

 

18.8

Public Disclosure

73

 

18.9

Revival and Reinstatement of Obligations

74

 

18.10

Survival

74

 

18.11

Integration

74

 

18.12

Confidentiality

74

        19.

BORROWER REPRESENTATIVE

75

 

19.1

Appointment; Nature of Relationship

75

 

19.2

Powers

76

 

19.3

Employment of Agents

76

 

19.4

Notices

76

 

19.5

Successor Borrower Representative

76

 

19.6

Execution of Loan Documents; Certificates

76

 

EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Guaranty

Exhibit E

Form of Security Agreement

Exhibit F

Form of Warrant and Registration Rights Agreement

   

Schedule 1.1(a)

Commitments

Schedule 1.1(b)

Existing Indebtedness

Schedule 1.1(c)

Existing Liens

Schedule 5.2

Chief Executive Offices; Federal Tax Identification Numbers

Schedule 5.3(b)

Capital Stock

Schedule 5.5

Litigation

Schedule 5.8

ERISA Benefit Plans

Schedule 5.11

Insurance

Schedule 5.13

Brokerage Fees

Schedule 5.16

DDAs; Securities Accounts, Commodities Accounts

Schedule 5.27

FCC Licenses

Schedule 7.12

Permitted Other Investments

 

 
iv

--------------------------------------------------------------------------------

 

 

LOAN AGREEMENT

 

 

This LOAN AGREEMENT is entered into as of October 16, 2014, among TOWERSTREAM
CORPORATION, a Delaware corporation (“Parent”), TOWERSTREAM I, INC., a Delaware
corporation (“Towerstream I”), HETNETS TOWER CORPORATION, a Delaware corporation
(“Hetnets”; collectively, with Parent and Towerstream I, the “Borrowers”), the
financial institutions listed on the signature pages hereof (such financial
institutions are hereinafter referred to individually as a “Lender” and
collectively as the “Lenders”), and MELODY BUSINESS FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”).

 

RECITALS

 

Borrowers have requested, and Lenders have agreed, to make term loans to
Borrowers on the terms and conditions of this Agreement.

 

1.

DEFINITIONS AND CONSTRUCTION.

 

1.1     Definitions. As used in this Agreement, the following terms shall have
the following definitions:

 

“Accounts” means all currently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to any Loan Party arising out
of the sale or lease of goods, or the rendition of services by such Loan Party,
irrespective of whether earned by performance, and any and all credit insurance,
guaranties, or security therefor.

 

“Acquisition Financing” means any Indebtedness to be provided by any Person who
is not a Lender, an Affiliate of a Lender, or a Related Fund to any Loan Party
for the purpose of financing in whole or in part a Business Acquisition, other
than a Business Acquisition permitted pursuant to Section 7.12(h).

 

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

 

“Administrative Agent Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which Borrowers shall
make all payments to Administrative Agent for the benefit of Lender Group, and
into which Lender Group shall make all payments to Administrative Agent, under
this Agreement and the other Loan Documents.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Action) or other regulatory body or any arbitrator
whether pending or, to the Knowledge of Borrowers, threatened against or
affecting any Loan Party or any property of any Loan Party.

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to (a) direct the management and policies
of a Person, whether through the ownership of Capital Stock, by contract, or
otherwise or (b) vote ten percent (10%) or more of the Capital Stock of a
Person. Notwithstanding anything to the contrary herein, in no event shall
Agent, any Lender or any of their respective Affiliates be considered an
“Affiliate” of any Loan Party. Each officer and director (or comparable manager)
of a Person shall be deemed to be an Affiliate of such Person.

 

 
1

--------------------------------------------------------------------------------

 

 

“Agent-Related Persons” means Administrative Agent and any successor
Administrative Agent, together with their respective Affiliates, and the
officers, directors, employees, counsel, agents, and attorneys-in-fact of such
Persons and their Affiliates.

 

“Aggregate Commitment” means $35,000,000.

 

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of Lenders as of such date.

 

“Agreement” means this Loan Agreement.

 

“Anti-Corruption Laws” means all Legal Requirements applicable to Parent or its
Subsidiaries from time to time concerning or relating to bribery or corruption,
including the Foreign Corrupt Practices Act.

 

“Applicable Rate” means, as of any date, a per annum rate equal to the greater
of (x) the sum of (1) One Month Libor as in effect on such date plus (2) 7%, and
(y) 8% per annum; subject, however, to Section 2.4(a).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 15.2), and accepted by Administrative Agent, in
substantially the form of Exhibit A.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any ERISA Affiliate has been an “employer”
(as defined in Section 3(5) of ERISA) within the past six years.

 

“Books” means all of the Loan Parties’ books and records including: ledgers;
records indicating, summarizing, or evidencing the Loan Parties’ properties or
assets (including the Collateral) or liabilities; all information relating to
the Loan Parties’ business operations or financial condition; and all computer
programs, disk or tape files, printouts, runs, or other computer prepared
information.

 

“Borrower Representative” has the meaning set forth in Section 19.1.

 

“Borrowers” has the meaning set forth in the preamble to this Agreement.

 

“Borrowing Request” has the meaning set forth in Section 2.2(a).

 

“Budgeted SG&A Expenses” has the meaning set forth in Section 6.1(a)(vii).

 

“Business Acquisition” means the acquisition by any Loan Party of all or
substantially all the associated assets or operations or of Capital Stock of a
Person (other than of another Loan Party) or of a business unit of such Person,
regardless of the form or structure of such acquisition.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.

 

“Capital Expenditures” means all liabilities incurred or expenditures made by
any Loan Party for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year, each to the extent required to be capitalized in accordance with GAAP.

 

 
2

--------------------------------------------------------------------------------

 

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capital Lease.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within three years from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 (or the
insurance limitation then in effect for banks insured by the Federal Deposit
Insurance Corporation) in the aggregate issued by any bank insured by the
Federal Deposit Insurance Corporation.

 

“Cash Interest” has the meaning set forth in Section 2.4(a).

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Property of any Loan Party having a fair market value in excess of
$150,000.

 

“Change of Control” means the occurrence of any of the following:

 

(a)     Parent shall cease to own and control directly 100% of the economic and
voting rights associated with all of the outstanding Capital Stock of
Towerstream I and Hetnets, other than in connection with a Permitted Spin-Off;

 

(b)     each Borrower other than Parent ceases to own and control 100% of the
economic and voting rights associated with all of the outstanding Capital Stock
of its Subsidiaries (provided that a disposition of any Subsidiary expressly
permitted under this Agreement shall not result in a “Change of Control”
hereunder);

 

(c)     any reorganization, recapitalization, consolidation or merger (or
similar transaction or series of related transactions) of Parent, sale or
exchange of outstanding shares (or similar transaction or series of related
transactions) of Parent in which the holders of Parent’s outstanding shares
immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Parent is the surviving entity; or

 

 
3

--------------------------------------------------------------------------------

 

 

(d)     the board of directors of Parent shall cease to consist of a majority of
Continuing Directors.

 

“Closing Date” means October 16, 2014.

 

“COC Redemption Price” means, with respect to any outstanding Loans held by a
Lender, (x) if the Prepayment Date of such Loans is on or before the Second
Anniversary, the sum of (i) the aggregate principal amount of such Loans
(including PIK Interest that has been added to such principal amount pursuant to
Section 2.4(a)) plus (ii) the aggregate amount of accrued and unpaid interest on
such Loans to the Prepayment Date, plus (iii) an amount determined by
Administrative Agent as equal to the required interest payments due on such
Loans from the Prepayment Date through the date immediately following the Second
Anniversary; and (y) if the Prepayment Date of such Loans is after the Second
Anniversary, the sum of (i) 101% of the aggregate principal amount of such Loans
(including PIK Interest that has been added to such principal amount pursuant to
Section 2.4(a)) plus (ii) the aggregate amount of accrued and unpaid interest on
such Loans to the date of repayment of such Loans.

 

“Collateral” means all of each Loan Party’s right, title, and interest in and to
all Property of such Loan Party, including equipment, Borrower’s equity in each
Subsidiary of Borrower and each Subsidiary’s interest in its Subsidiaries, and
any other assets of the Credit Parties described in the Security Agreements,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance covering any or all of the Collateral, and other proceeds resulting
from the sale, exchange, collection, or other disposition of any of the
foregoing, or any portion thereof or interest therein; provided that the
Collateral shall not include the Excluded Collateral (as defined in the Security
Agreement).

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including, insurance proceeds, proceeds of cash sales, rental proceeds,
and Tax refunds) of the Loan Parties.

 

“Collections Account” means Account No. 0095 1314 5580 maintained by Towerstream
I with Bank of America.

 

“Commitment” means as to each Lender, the commitment of such Lender to make a
Loan to Borrowers on the Closing Date, in the principal amount not to exceed the
Dollar amount set forth opposite such Lender’s name on Schedule 1.1(a).

 

“Communications Act” means, collectively, the Communications Act of 1934, as
amended by the Telecommunications Act of 1996.

 

“Competitor” means any Person that engages primarily in one or more of the
Segments, as the same are described in the most recent Form 10-K or 10-Q filed
by Parent prior to the date on which the determination of whether a Person is a
“Competitor” is to be made for the purposes of this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B and delivered by a Financial Officer of Borrower Representative to
Administrative Agent.

 

“Confidential Information” means items of Collateral and information provided to
Administrative Agent and Lenders by the Loan Parties that are confidential and
proprietary information of the Loan Parties, if and to the extent such
information either (i) is marked as confidential by the Loan Parties at the time
of disclosure, or (ii) should reasonably be understood to be confidential.

 

“Consolidated EBITDA” means, for any period, the sum of (i) Consolidated Net
Income for such period, plus (ii) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (A) Consolidated
Interest Expense, (B) total federal, state, local and foreign income, value
added and similar taxes and (C) depreciation and amortization expense, in each
case, of the Loan Parties on a consolidated basis for such period, as determined
in accordance with GAAP.

 

 
4

--------------------------------------------------------------------------------

 

 

“Consolidated Interest Expense” means, for any period, interest expense of the
Loan Parties on a consolidated basis for such period, as determined in
accordance with GAAP.

 

“Consolidated Net Income” means, for any period, net income (excluding
extraordinary items) after taxes for such period of the Loan Parties on a
consolidated basis, as determined in accordance with GAAP.

 

“Continuing Directors” means the directors of Parent on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Parent is recommended by at least 66-2/3%
of the then Continuing Directors.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Administrative Agent, among a Loan Party, Administrative Agent,
and the applicable bank or securities intermediary with respect to a DDA or a
securities account, as applicable.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

 

“Daily Balance” means the amount of an Obligation owed at the end of a given
day; provided, for the sake of clarity, that subject to Section 2.4(a), “Daily
Balance” shall not include PIK Interest until the applicable Interest Payment
Date or the Maturity Date, as the case may be.

 

“DDA” means any Deposit Account (as defined in the UCC) maintained by any Loan
Party.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.4(b).

 

“Defaulting Lender Rate” means the Reference Rate for the first three (3) days
from and after the date the relevant payment is due and, thereafter, at the
interest rate then applicable to Loans.

 

“Delisting” means that the shares of Parent’s common stock cease to be listed,
traded or publicly quoted on the NASDAQ Capital Market for any reason and are
not promptly thereafter re-listed, re-traded or re-quoted on another Principal
Market.

 

“Disposition” has the meaning specified in Section 7.4(c). “Dispose” has a
correlative meaning thereto.

 

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof on or prior to October 16, 2020 for cash or is convertible into
or exchangeable for debt securities of Parent or its Subsidiaries at any time
prior to such anniversary.

 

“Dollars” or “$” means United States dollars.

 

“Eligible Assignee” means (a) a Lender, (b) any Subsidiary or Affiliate of a
Lender or any investor in a Lender, (c) a Related Fund, and (d) any other Person
(other than a natural person) approved by Administrative Agent in its sole
discretion (and, if applicable, by Borrower Representative pursuant to Section
15.2(c)); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include Borrowers or any of Borrowers’ Affiliates or Subsidiaries.

 

 
5

--------------------------------------------------------------------------------

 

 

“Environmental Action” means any complaint, order, demand, citation or notice
issued in writing to any Loan Party by any Person with regard to air emissions,
water discharges, releases, or disposal of any Hazardous Material, noise
emissions or any other environmental, human health or safety matter affecting
any Loan Party or any of their respective Properties.

 

“Environmental Laws” means any and all Legal Requirements pertaining to human
health or the environment in effect in any and all jurisdictions in which any
Loan Party is conducting or at any time has conducted business, or where any
Property of any Loan Party is located, including the Clean Air Act, as amended,
the Comprehensive Environmental, Response, Compensation, and Liability Act of
1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection laws. The term “release” (or “threatened release”)
has the meaning specified in CERCLA, and the terms “solid waste” and “disposal”
(or “disposed”) have the meanings specified in RCRA; provided, however, that (i)
in the event either CERCLA or RCRA is amended so as to broaden the meaning of
any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment, and (ii) to the extent the laws of the state
in which any Property of any Loan Party is located establish a meaning for
“oil,” “release,” “solid waste” or “disposal” which is broader than that
specified in either CERCLA or RCRA, such broader meaning shall apply as to such
Loan Party and the Property thereof located within that particular state.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
any liabilities, monetary obligations, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts, or consultants
and costs of investigation and feasibility studies), fines, penalties,
sanctions, and interest incurred as a result of any claim or demand by any
Governmental Authority or any third party, and which relate to any environmental
action (whether remedial, preventative, investigatory or otherwise).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., and regulations or guidance promulgated thereunder.

 

“ERISA Affiliate” means (a) any corporation subject to ERISA whose employees are
treated as employed by the same employer as the employees of the Loan Parties
under IRC Section 414(b), (b) any trade or business subject to ERISA whose
employees are treated as employed by the same employer as the employees of the
Loan Parties under IRC Section 414(c), (c) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any organization subject to ERISA that is a
member of an affiliated service group of which any Borrower is a member under
IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any party subject to ERISA that is a party to an
arrangement with any Loan Party and whose employees are aggregated with the
employees of any Borrower under IRC Section 414(o).

 

 
6

--------------------------------------------------------------------------------

 

 

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of any Loan Party or any ERISA Affiliate
from a Benefit Plan during a plan year in which it was a “substantial employer”
(as defined in Section 4001(a)(2) of ERISA), (c) the providing of notice of
intent to terminate a Benefit Plan in a distress termination (as described in
Section 4041(c) of ERISA), (d) the institution by the PBGC of proceedings to
terminate a Benefit Plan or Multiemployer Plan, (e) any event or condition (i)
that provides a basis under Section 4042(a)(1), (2), or (3) of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan
or Multiemployer Plan, or (ii) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA, or (f) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower, any of its Subsidiaries or ERISA Affiliates from a Multiemployer Plan.

 

“Event of Default” has the meaning set forth in Article 8.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
Borrowers hereunder, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes) by any jurisdiction (or any political subdivision thereof) that imposes
such Taxes as a result of a present or former connection between Administrative
Agent, Lender or such other recipient, as the case may be, and such jurisdiction
(other than any such connection arising solely from Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of
Borrowers under any Loan Document having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (b) any branch profits Taxes imposed by the United States
of America or any similar Tax imposed by any other jurisdiction in which any
Borrower is located, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by any Borrower under Section 4.2(b)), any withholding Tax
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or that is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a change in Tax law) to comply with Sections 4.1(f), except and only
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from any Borrower with respect to such withholding Tax
pursuant to Section 4.1(a), and (d) any U.S. withholding Taxes that are imposed
by FATCA.

 

“Extraordinary Proceeds” means any cash received by any Loan Party in connection
with any Casualty Event, net of any reasonable expenses incurred in collecting
such Extraordinary Proceeds.

 

“FATCA” means Sections 1471 through 1474 of the IRC and any regulations or
official interpretations thereof.

 

“FCC” means the Federal Communications Commission.

 

“Fee Letter” means that certain letter agreement dated as of the Closing Date
between Borrowers and Administrative Agent.

 

“FEIN” means Federal Employer Identification Number.

 

“Financial Officer” means any of the President, Chief Financial Officer,
Controller, Vice President and Treasurer, or such other officer of Borrower
Representative so designated in writing to Administrative Agent and acceptable
to Administrative Agent.

 

 
7

--------------------------------------------------------------------------------

 

 

“Fiscal Quarter” means each fiscal quarter ending on the last day of each March,
June, September and December.

 

“Fiscal Year” means each fiscal year of the Loan Parties for accounting and tax
purposes, ending on December 31 of each year.

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the IRC.

 

“Funding Account” means Account No. 0095 1314 5580 maintained by Towerstream I
with Bank of America.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, limited liability company agreement or other
organizational or governing documents of such Person.

 

“Governmental Authority” means any nation or government, any state, province, or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including the SEC, the NASDAQ Stock Market, LLC or the then Principal Market of
Parent, the IRS, and the FCC), and any corporation or other entity owned or
controlled, through Capital Stock or otherwise, by any of the foregoing.

 

“Guarantor” means each Subsidiary of a Borrower that is not itself a Borrower.

 

“Guaranty” means a guaranty in substantially the form of Exhibit D and executed
by a Guarantor, and “Guaranties” means all such guaranties collectively.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedging Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

 
8

--------------------------------------------------------------------------------

 

 

“Hetnets Spin-Off” means a corporate restructuring of Hetnets pursuant to which
all of the assets or Capital Stock of Hetnets is “spun-off” as a result of which
(if an asset transfer) Hetnets ceases to conduct business in the ordinary
course, or (if a transfer of Capital Stock) Parent ceases to control Hetnets.
For the purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of Hetnets.

 

“Holdout Lender” has the meaning set forth in Section 16.3(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to Property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of Property or services (excluding current accounts
payable incurred in the ordinary course of business and not more than 60 days
past due), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on Property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all guarantees by such Person
of Indebtedness of others, (h) all Capitalized Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
all obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person shall sell or transfer any material asset, and
whereby such Person shall then or immediately thereafter rent or lease as lessee
such asset or any part thereof, (l) all recourse and support obligations of such
Person with respect to the sale or discount of any of its accounts receivable,
(m) all obligations of such Person with respect to any arrangement for the
purchase of materials, supplies, other Property or services if such arrangement
by its express terms requires that payment be made by such Person regardless of
whether such materials, supplies, other Property or services are delivered or
furnished to it, (n) net liabilities of such Person under all Hedging Agreements
for realized losses when such are due and payable, (o) all Disqualified Capital
Stock issued by such Person with the amount of Indebtedness represented by such
Disqualified Capital Stock being equal to the greater of its voluntary or
involuntary liquidation preference and its maximum fixed repurchase price, but
excluding accrued dividends, if any, (p) all obligations of such Person under
operating leases which require such Person to make payments over the term of
such lease based on the purchase price or appraised value of the Property
subject to such lease plus a marginal interest rate, and used primarily as a
financing vehicle for, or to monetize, such Property and (q) obligations of
others of the kinds referred to in clauses (a) through (p) guaranteed by, or
secured by any Lien on or in respect of any Property of, such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the board of directors of the issuer of such Disqualified Capital
Stock.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

 
9

--------------------------------------------------------------------------------

 

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

 

“Intellectual Property” has the meaning set forth in Section 5.14.

 

“Interest Payment Date” has the meaning set forth in Section 2.4(a).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person in the form of loans, guarantees, advances (excluding (a)
commission, travel, and similar advances to officers and employees of such
Person made in the ordinary course of business, and (b) bona fide Accounts
arising from the sale of goods or rendition of services in the ordinary course
of business consistent with past practices), capital contributions, acquisitions
of Capital Stock or interests in any Business Acquisitions and any other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.

 

“IRC” means the Internal Revenue Code of 1986 and the regulations thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” means, in respect of any Loan Party, the knowledge of any Person
serving, or who has served, as a Responsible Officer or any director, manager,
member, partner, equity holder, member or any similar capacity of such Loan
Party who has or had knowledge of the relevant facts or circumstances after due
enquiry by such Person. The “knowledge” of a particular fact or matter will be
deemed to be present for a Person if such Person is actually aware of such fact
or matter or a prudent Person could be expected to discover or otherwise become
aware of such fact or matter in the course of conducting a reasonable
investigation concerning the existence of such fact or matter.

 

“Legal Requirements” means all applicable international, foreign, federal,
state, and local laws, judgments, decrees, orders, statutes, ordinances, rules,
regulations, or Permits, including all Environmental Laws, the Communications
Assistance for Law Enforcement Act and the Communications Act of 1934.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 4.2(b), Section 15.2 or
Section 16.3 for so long as such Person is a Lender hereunder.

 

“Lender Group” means, individually and collectively, each of the individual
Lenders and Administrative Agent.

 

“Lender Group Expenses” means all verifiable, documented and reasonable costs
and expenses required to be paid by any Loan Party under any of the Loan
Documents (minus any remaining amount of the Expense Advance (as defined in the
Letter of Intent), that are paid or incurred by any one or more members of
Lender Group in connection with the preparation, negotiation and administration
of the Loan Documents; verifiable, documented and reasonable fees or charges
paid or incurred by Administrative Agent in connection with Lender Group’s
transactions hereunder or under any other Loan Document with any Loan Party,
including, fees or charges for public record searches (including tax lien,
litigation, and UCC or equivalent searches and including searches with the
patent and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including environmental
audits); costs and expenses incurred by any one or more members of Lender Group
in the disbursement of funds to Borrowers (by wire transfer or otherwise);
charges paid or incurred by any one or more members of Lender Group resulting
from the dishonor of checks made by any Loan Party; costs and expenses paid or
incurred by any one or more members of Lender Group to correct any Default or
Event of Default or enforce any provision of the Loan Documents, or in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated; verifiable, documented
and reasonable costs and expenses paid or incurred by Administrative Agent and,
if a Default or Event of Default has occurred and is continuing, any one or more
members of Lender Group, in examining the Books as permitted hereunder;
verifiable, documented and reasonable costs and expenses of third party claims
or any other suit paid or incurred by any one or more members of Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents; and Administrative Agent’s (and after the
occurrence and during the continuance of an Event of Default, Administrative
Agent’s and each Lender’s) reasonable attorney’s fees and expenses incurred in
advising, structuring, drafting, reviewing, amending, terminating, enforcing
(including reasonable attorney’s fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or in exercising rights or remedies under the Loan Documents), defending,
or concerning the Loan Documents, irrespective of whether suit is brought, or in
any remedial action concerning the Collateral. Notwithstanding the foregoing, in
no event shall any portion of salary or compensation paid by any Loan Party to
its full time or part time employees constitute Lender Group Expenses.

 

 
10

--------------------------------------------------------------------------------

 

 

“Lender-Related Persons” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, Related Funds, and the officers,
directors, employees, counsel, agents, and attorneys-in-fact of such Lender and
such Lender’s Affiliates.

 

“Letter of Intent” means that certain Letter of Intent, dated August 22, 2014
between Parent and Melody.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, any Person other than the owner of the Property, whether such interest shall
be based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, adverse claim or charge, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting any real property. For purposes of this
Agreement, each Loan Party shall be deemed to be the owner of any Property which
it has acquired or holds subject to a conditional sale agreement, or leases
under a financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person in a transaction
intended to create financing.

 

“Loan Account” has the meaning set forth in Section 2.7.

 

“Loan Documents” means this Agreement, the Guaranties, the Security Documents,
the Fee Letter, the Warrants, the Melody Warrants Conveyance Agreements, any
note or notes executed by Borrowers and payable to Lender Group, the Perfection
Certificate dated September 5, 2014 delivered by Parent to Administrative Agent
(as amended by Amendment dated October 15, 2014), the OID Letter, and any other
agreement entered into, now or in the future, in connection with this Agreement.

 

“Loan Party” means Borrowers and Guarantors.

 

“Loans” means the term loans made by Lenders to Borrowers on the Closing Date.

 

“Majority Lenders” means, at any time, two or more Lenders having Credit
Exposures representing more than 50% (or if there is only one Lender, 100%) of
the Aggregate Credit Exposure.

 

 
11

--------------------------------------------------------------------------------

 

 

“Make-Whole Premium” means, with respect to a Loan prepaid at any time, whether
at the option of Borrower or otherwise, an amount determined by Administrative
Agent as equal to the excess, if any, of (a)(i) the principal amount of such
Loan multiplied by the applicable Prepayment Percentage at the date immediately
following the Second Anniversary as set forth in Section 2.3(c)(vi), expressed
in Dollars, plus (ii) all required interest payments (whether in cash or PIK
Interest) due on such Loan through the date immediately following the Second
Anniversary (except, in each case, for accrued and unpaid interest to the
Prepayment Date), over (b) the principal amount of such Loan on the Prepayment
Date.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, assets, liabilities or condition (financial or otherwise) of the
Loan Parties taken as a whole, (b) a material adverse effect on the ability of
the Loan Parties, taken as a whole, to carry out their business as of the
Closing Date or as proposed as of the Closing Date, (c) the material impairment
of any Loan Party’s ability to perform its obligations under any of the Loan
Documents to which it is a party or of Lender Group to enforce the Obligations
or realize upon the Collateral, or (d) a material impairment of the
enforceability or priority of Administrative Agent’s Liens with respect to the
Collateral.

 

“Material Contract” means, with respect to any Person, any contract or agreement
of the type described in Item 601(b)(10) of Regulation S-K of the Securities Act
of 1933 (regardless of whether or not such Item is applicable to such Person).

 

“Maturity Date” means the earliest to occur of (a) the Scheduled Maturity Date,
(b) the date the payment of the Obligations has been accelerated pursuant to
Section 2.3(c)(iii), or (c) the date the payment of the Obligations has been
accelerated pursuant to Article 8 upon the occurrence of an Event of Default.

 

“Melody” means Melody Business Finance, LLC, a Delaware limited liability
company, in its individual capacity (and not in its capacity as a Lender or
Administrative Agent).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) to which any Loan Party or any ERISA Affiliate has
contributed, or was obligated to contribute, within the past six years.

 

“Net Cash Proceeds” means, (A) with respect to any Disposition of any Property
by any Loan Party, the excess, if any, of (a) the sum of cash and Cash
Equivalents received in connection with such Disposition, but only as and when
so received, over (b) the sum of (i) the principal amount of any Indebtedness
that is secured by Liens on such Property senior to Liens securing the
Obligations and that is required to be repaid in connection with such
Disposition (other than the Loans), (ii) the reasonable out-of-pocket expenses
incurred by any Loan Party in connection with such Disposition, (iii) all legal,
title and recording tax expense and all federal, state, provincial, foreign and
local taxes required to be accrued as a liability under GAAP as a consequence of
such Disposition, (iv) the deduction of appropriate amounts provided by the
seller as a reserve, in accordance with GAAP, against any liabilities associated
with the property or other assets disposed of in such Disposition and retained
by any Loan Party after such Disposition, and (v) any portion of the purchase
price from such Disposition placed in escrow or held back, whether as a reserve
for adjustment of the purchase price, for satisfaction of indemnities in respect
of such Disposition or otherwise in connection with such Disposition; provided,
however, that upon the termination of that escrow or hold back, Net Cash
Proceeds will be increased by any portion of funds in the escrow that are
released to any Loan Party, and (B) with respect to any incurrence, issuance or
refinancing of any Indebtedness or Capital Stock, the cash proceeds from such
incurrence, issuance or refinancing net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.

 

 
12

--------------------------------------------------------------------------------

 

 

“Network Assets” means all of each Loan Party’s now owned or hereafter acquired
right, title and interest in and with respect to all antennas, servers,
auxiliary units, port switches, power supplies, such other equipment of whatever
nature installed at wireless points of presence and co-location facilities, and
any other device that enables connection to the network comprised of certain
assets and properties including wireless points of presence, customer premise
equipment, co-location and connectivity facilities and agreements, tower and
other property leases, and other network and related equipment through which a
Loan Party operates its business.

 

“Network Site Lease Agreements” means POP Agreements and Rooftop Agreements, as
each such term is defined in the Security Agreement.

 

“Non-Call Make-Whole Premium” means, with respect to the prepayment of the Loans
pursuant to Section 2.3(c)(ii), Section 2.3(c)(iii) (other than subclause (F)
thereof), Section 2.3(c)(vii) or Article 8 on or before the Second Anniversary,
an amount determined by Administrative Agent as equal to the required interest
payments (regardless of whether in cash or PIK Interest) due on the Loans
through the date immediately following the Second Anniversary (except for
accrued and unpaid interest to the Prepayment Date).

 

“Obligations” means all Loans, debts, principal, interest (including any
interest that, but for the provisions of the Bankruptcy Code, would have
accrued), premiums (including the Make-Whole Premium, the Non-Call Make Whole
Premium or any Prepayment Premium), liabilities (including all amounts charged
to Borrowers’ Loan Account pursuant hereto), obligations, fees, charges, costs,
Lender Group Expenses (including any fees or expenses that, but for the
provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties, covenants, and duties of any kind and description owing by any Loan
Party to the Secured Parties pursuant to or evidenced by the Loan Documents
irrespective of whether for the payment of money and including all claims for
indemnity under the Loan Documents including claims under Section 11.2, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and further including all interest not paid when due and
all Lender Group Expenses that any Loan Party is required to pay or reimburse by
the Loan Documents, by law, or otherwise. Any reference in this Agreement or in
the Loan Documents to the Obligations shall include all amendments, changes,
extensions, modifications, renewals, replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any Insolvency Proceeding; provided, however, that Obligations shall not include
any obligations, liabilities or indebtedness of Parent under the Warrant.

 

“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OID Letter” means that certain letter agreement, dated the date hereof, among
Borrowers and Administrative Agent pertaining to original issue discount with
respect to the Loans.

 

“One Month LIBOR” means, for any day, the most recently effective one month
London Interbank Offered Rate as published at
http://online.wsj.com/mdc/public/page/2_3020-libor.html or any successor web
page published by the Wall Street Journal (or, if such publication is not
available for any reason, such other publication as reasonably selected by
Administrative Agent).

 

“Operating Income” means, with respect to each Segment, the amount reported as
the operating income of such Segment on Parent’s quarterly and annual financial
statements filed with the SEC.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

 
13

--------------------------------------------------------------------------------

 

 

“Parent” has the meaning set forth in the preamble to this Agreement.

 

“Participant” has the meaning set forth in Section 15.4.

 

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA.

 

“Permits” of a Person means all rights, franchises, permits, authorities,
licenses, certificates of approval or authorizations, including licenses and
other authorizations issuable by a Governmental Authority (including the FCC),
which pursuant to applicable Legal Requirements are necessary to permit such
Person lawfully to conduct and operate its business as currently conducted and
to own and use its assets.

 

“Permitted Acquisition” means a Business Acquisition complying with the
provisions of Section 7.12(g) or 7.12(h).

 

“Permitted Hetnets Spin-Off” means a Hetnets Spin-Off complying with the
provisions of Section 7.3(a)(iii).

 

“Permitted Indebtedness” means: (i) Indebtedness of the Loan Parties in favor of
Lenders or Administrative Agent arising under this Agreement or any other Loan
Document; (ii) Indebtedness existing on the Closing Date which is disclosed in
Schedule 1.1(b); (iii) Indebtedness of up to $250,000 in the aggregate
outstanding at any one time, provided (1) no Default or Event of Default has
occurred and is continuing at the time of the incurrence of such Indebtedness or
would result therefrom, and (2) such Indebtedness shall be unsecured; (iv)
Qualified Other Debt; (v) Indebtedness incurred in the ordinary course of
business, including suppliers, consultants and advisors, employees and board
members, corporate credit cards and other similar accounts payable related
amounts; (vi) Capital Lease Obligations for equipment to be used in the ordinary
course of business; (vii) purchase money Indebtedness with respect to equipment
or other goods, provided that (x) such Indebtedness is incurred prior to or
within 90 days after such acquisition of equipment or other goods and (y) the
aggregate principal amount of Indebtedness permitted by this clause (vii) shall
not exceed $250,000 in the aggregate at any one time outstanding, and (viii)
extensions, refinancings and renewals of any items of Indebtedness described in
clauses (ii), (iii), (v), (vi) and (vii), provided that the principal amount is
not increased or the terms modified to impose materially more burdensome terms
upon any Loan Party.

 

“Permitted Investments” has the meaning set forth in Section 7.12.

 

 
14

--------------------------------------------------------------------------------

 

 

“Permitted Liens” means (a) Liens held by Administrative Agent for the benefit
of the Secured Parties, (b) Liens for unpaid Taxes that either (i) are not yet
due and payable or (ii) are the subject of Permitted Protests, (c) the interests
of lessors under operating leases to the extent that the Lien only attaches to
the asset purchased or acquired and only secures the purchase price of the
asset, (d) Liens arising by operation of law in favor of warehousemen, artisans,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, or other
like Liens arising by operation of law incidental to the relevant Loan Party’s
business incurred in the ordinary course of business of such Loan Party and not
in connection with the borrowing of money, and which Liens either (1) are for
sums not yet due and payable, or (2) are the subject of Permitted Protests, (e)
the following deposits, to the extent made in the ordinary course of business: 
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (f) Liens on deposits and escrowed funds
made to secure performance of bids, tenders and leases (to the extent permitted
under this Agreement) incurred in the ordinary course of business of the
relevant Loan Party and not in connection with the borrowing of money, (g) Liens
securing judgments for the payment of money not constituting an Event of Default
under Section 8(j), (h) minor defects in title which (1) do not materially
interfere with the ordinary conduct of the business of the relevant Loan Party,
and (2) do not interfere with or materially impair the value of Administrative
Agent’s Lien (if any) therein for the benefit of the Secured Parties, (i) Liens
reserved in leases for rent and for compliance with the terms of the leases, to
the extent that any such Lien referred to in this clause (i) does not materially
impair the use of the property covered by such Lien for the purposes for which
such property is leased by the relevant Loan Party, (j) Liens in connection any
Capital Lease, to the extent that the Lien only attaches to the asset leased and
only secures the relevant Loan Party’s obligations under such Capital Lease, 
(k) leasehold interests in leases or subleases and licenses granted in the
ordinary course of business and not interfering in any material respect with the
business of the licensor, (m) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of custom duties that are promptly
paid on or before the date they become due, (n) Liens on insurance proceeds
securing the payment of financed insurance premiums that are promptly paid on or
before the date they become due (provided that such Liens extend only to such
insurance proceeds and not to any other property or assets), (o) statutory and
common law rights of set-off and other similar rights as to deposits of cash and
securities in favor of banks, other depository institutions and brokerage firms,
solely to the extent incurred in connection with the maintenance of accounts
with such Persons, (p) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business so long as they do not materially impair the use, value or
marketability of the related property,  (q) purchase money Liens securing
purchase money Indebtedness permitted under clause (vii) of the definition of
Permitted Indebtedness, provided that such Liens only attach to the equipment or
other goods financed by such Indebtedness, the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring such equipment or other goods, and such
Liens are incurred prior to or within 90 days after such acquisition, (r) Liens
existing on the Closing Date which are disclosed in Schedule 1.1(b), (s) Liens
securing Indebtedness incurred in connection with a Permitted Acquisition under
Section 7.12(h), provided that such Liens shall be subordinated to the Liens
granted by the Loan Parties under the Loan Documents pursuant to terms and
conditions satisfactory to Administrative Agent, and (t) Liens incurred in
connection with the extension, renewal or refinancing of the Indebtedness
secured by Liens of the type described in clauses (a) through (s) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced (as may have been reduced by
any payment thereon) does not increase.

 

“Permitted Preferred Stock” means a series of preferred stock designated by the
Board of Directors of the Parent; provided, that (x) the terms, conditions and
attributes  of any such series of preferred stock shall be  substantially
similar in all material respects to the Parent’s common stock  (it being agreed
that such certificate of designation may (i) preclude voting by the holder until
such shares of preferred stock are converted into shares of the Parent’s common
stock and (ii) include customary  limitations on the conversion of such
preferred stock into shares of the Parent’s common stock  to the extent  that
either (A) the holder or any of its affiliates would beneficially own in excess
of 9.99%  of the Parent’s common stock after giving  effect to such conversion
and/or (B) are necessary to ensure compliance  with NASDAQ Listing Rule
5635(d)); (y) no portion of such preferred stock shall consist of any
Disqualified Capital Stock; and (z) without limiting the generality of the
foregoing, such preferred stock shall not have any dividend or liquidation
rights more favorable to the holders thereof than those possessed by holders of
Parent’s common stock.

 

“Permitted Protest” means the right of the relevant Loan Party to protest any
Lien (other than any Lien that secures the Obligations), Tax or other
obligation, provided that (a) any such protest is being properly contested in
good faith by such Loan Party, (b) while any such protest is pending, there is
no material impairment of the enforceability, validity, or priority of any of
Administrative Agent’s Liens in and to the Collateral and (c) the failure to
make any payment while any such protest is pending could not reasonably be
expected to result in a Material Adverse Change.

 

 
15

--------------------------------------------------------------------------------

 

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

 

“PIK Interest” has the meaning set forth in Section 2.4(a).

 

“Plan” means any employee benefit plan, program, or arrangement maintained or
contributed to by any Loan Party or any of their ERISA Affiliates, or with
respect to which any such entity may incur liability.

 

“Prepayment Date” means the date on which any Loan is prepaid in whole or in
part pursuant to this Agreement.

 

“Prepayment Percentage” has the meaning set forth in Section 2.3(c)(vi).

 

“Prepayment Premium” means, on any date, (a)(i) the applicable Prepayment
Percentage minus (ii) 100% multiplied by (b) the principal amount of the Loans
(including PIK Interest and then accrued and unpaid PIK Interest) being prepaid
(or that are required to be prepaid) on such date.

 

“Principal Market” means the following exchanges or markets on which the Common
Stock of Parent is then listed or quoted for trading on the date in question:
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the New York Stock Exchange or the NYSE MKT, LLC., the OTC Bulletin
Board, or the OTCQB published by OTC Market Group, LLC (or any similar
organization or agency succeeding to its functions of reporting prices).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Pro Rata Share” means, with respect to any Lender, (a) prior to the funding of
the Loans, the percentage obtained by dividing (i) such Lender’s Commitment by
(ii) $35,000,000, and (b) immediately following the funding of the Loans, the
percentage obtained by dividing (i) the sum of such Lender’s Credit Exposure at
such time by (ii) the Aggregate Credit Exposure at such time.

 

“PUC” means any state regulatory agency or body that exercises jurisdiction over
the rates or services or the ownership, construction or operation of any network
facility or long distance telecommunications systems or over Persons who own,
construct or operate a network facility or long distance telecommunications
systems, in each case by reason of the nature or type of the business subject to
regulation and not pursuant to laws and regulations of general applicability to
Persons conducting business in such state.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Other Debt” means Indebtedness incurred by any Loan Party after the
date hereof to one or more Persons reasonably satisfactory to Lender which
Indebtedness is subject to terms and conditions, including payment and economic
terms, and subordination terms in favor of Administrative Agent, that are
reasonably acceptable to Administrative Agent and (i) is incurred at a time that
no Default or Event of Default has occurred and is continuing, (ii) is
unsecured, (iii) does not require the payment of any principal prior to three
(3) months after the Scheduled Maturity Date, (iv) bears cash interest at a rate
not greater than 12% per annum, and (v) is evidenced by loan documentation, and
subject to a subordination agreement, acceptable in form and substance to Lender
in its sole discretion.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

 
16

--------------------------------------------------------------------------------

 

 

“Reference Rate” means for any day the greater of (a) the “Prime Rate” as
published for each Business Day (or if such day is not a Business Day, the
immediately preceding Business Day) in the Wall Street Journal under the caption
“Money Rates, Prime Rate” and (b) 5.00% per annum. Any change in the Reference
Rate due to a change in the “Prime Rate” shall be effective on the effective
date of such change in the “Prime Rate”.

 

“Register” has the meaning set forth in Section 15.3.

 

“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Extraordinary Proceeds received by a Loan Party in connection
therewith that are not applied to prepay the Loans as a result of the delivery
of a Reinvestment Notice.

 

“Reinvestment Event” means any Casualty Event in respect of which the Borrower
has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that Parent
(directly or indirectly through a Subsidiary) intends and expects to use all or
a specified portion of the Extraordinary Proceeds of a Casualty Event to acquire
or repair assets (other than current assets) useful in its business.

 

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to replace or repair the assets
affected by such Reinvestment Event.

 

“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months after the receipt by the relevant
Loan Party of proceeds relating to such Reinvestment Event (or the date
occurring six months after the last day of such 12 month period if the
replacement or repair of the assets affected by such Reinvestment Event is a
project authorized by the board of directors of the relevant Loan Party prior to
the last day of such 12 month period and the relevant Loan Party has entered
into a contract to complete such project) and (b) the date on which the relevant
Loan Party shall have determined not to, or shall have otherwise ceased to,
replace or repair the assets affected by such Reinvestment Event with all or any
portion of the relevant Reinvestment Deferred Amount.

 

“Related Fund” means a fund, money market account, investment or other account
or other entity (or another entity which is a "designated vehicle" or "parallel
fund" of such entity or fund) that is administered or managed by a Lender or an
Affiliate of such Lender or an entity or an affiliate of an entity that
administers or manages such Lender.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Replacement Lender” has the meaning set forth in Section 16.3(a).

 

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days’ notice to the PBGC is waived under applicable regulations.

 

 
17

--------------------------------------------------------------------------------

 

 

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, vice president, executive vice president, chairman,
chief financial officer, treasurer, assistant treasurer, managing member or
general partner of such Person but, in any event, with respect to financial
matters, any Financial Officer. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party (including a Financial Officer) shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Retiree Health Plan” means an “employee welfare benefit plan” within the
meaning of Section 3(1) of ERISA that provides benefits to individuals after
termination of their employment, other than as required by Section 601 of ERISA.

 

“Revenues” means, with respect to each Segment, the amount reported as the
revenues of such Segment on Parent’s quarterly and annual financial statements
filed with the SEC.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

 

“Sanctioned Entity” means (a) a country or government of a country; (b) an
agency of the government of a country; (c) an organization directly or
indirectly controlled by a country or its government; or (d) a Person resident
in or determined to be a resident in a country, in each case, that is subject to
a country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“Scheduled Maturity Date” means October 16, 2019.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Filings” means all of Parent’s Quarterly Reports on Form 10-Q, annual
Reports on Form 10-K and Current Reports on Form 8-K, proxy statements and
registration statements filed by the Parent with the SEC since January 19, 2007
and made available to the public through the EDGAR System.

 

“Second Anniversary” means October 16, 2016.

 

“Secured Parties” means Administrative Agent and Lenders.

 

“Securitization” has the meaning set forth in Section 2.11.

 

“Securitizing Lender” has the meaning set forth in Section 2.11.

 

“Security Agreement” means that certain Security Agreement in the form attached
hereto as Exhibit E.

 

“Security Documents” means, collectively, the Security Agreement and any other
security agreements, pledges, mortgages, deeds of trust, assignments, stock
pledge agreements, assignments of partnership interests, assignments of member
interests, and such other agreements, documents and instruments, in form and
substance reasonably satisfactory to Administrative Agent, which are, or are to
be, executed by a Loan Party in favor of Administrative Agent and/or the Secured
Parties as may be required from time to time by Administrative Agent to provide
Administrative Agent for the benefit of the Secured Parties with Liens upon all
of the assets and properties of such Loan Party as security for the payment and
performance in full of the Obligations.

 

“Security Termination” means such time at which each of the following events
shall have occurred on or prior to such time: (a) the termination of the
Aggregate Commitment, and (b) the payment in full in cash of all Obligations
(other than indemnity obligations and similar obligations that survive the
termination of the Loan Documents for which no notice of a claim has been
received by the Loan Parties).

 

 
18

--------------------------------------------------------------------------------

 

 

“Segment” means each of Parent’s Fixed Wireless and Shared Wireless
Infrastructure segments, and any other subsequent business activity required
under GAAP to be reported as a segment, as disclosed in Parent’s quarterly and
annual financial statements filed with the SEC.

 

“Significant Contract” means (a) any Material Contract; (b) any contract,
agreement or arrangement (each a “Contract”) relating to the business of a Loan
Party which the aggregate amount that could reasonably be expected to be paid or
received thereunder in the future exceeds $100,000 per annum or an aggregate of
$500,000 under the terms of the Contract, or for which the early termination
penalty would exceed $50,000, or in each case, the equivalent thereof in any
other currency; (c) any Contract prohibiting or materially restricting the
ability of a Loan Party to engage in its business in any geographical area or
compete in any line of business; and (d) any Contract which, upon a default or
an event of default thereunder by any party thereto (or upon the loss of the use
of the benefits thereof), is reasonably likely to result in a significant harm
to a Loan Party or its assets, business, properties, reputation or financial
condition.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of all of the properties and assets of such Person are
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the properties and assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not reasonably believe that it will, incur debts
beyond such Person’s ability to pay as such debts mature, and (e) such Person is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that reasonably can
be expected to become an actual or matured liability.

 

“Spin-Off Entity” means if the event of a Permitted Spin-Off involving an asset
transfer, the Person succeeding to Hetnet’s assets, and in the event of a
Permitted Spin-Off involving a transfer of Capital Stock, Hetnets.

 

“Subsidiary” means, with respect to any Person (the “Subsidiary Parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
Subsidiary Parent in the Subsidiary Parent’s consolidated financial statements
if such financial statements were prepared in accordance with GAAP as of such
date, as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which Capital Stock or other ownership
interests representing more than 50% of the Capital Stock or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the Subsidiary Parent
or one or more subsidiaries of the Subsidiary Parent or by the Subsidiary Parent
and one or more subsidiaries of the Subsidiary Parent; provided that any Person
that has, directly or indirectly, the power to direct or cause the direction or
the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise, shall be deemed to control such Person.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Borrowers.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax, assessments, and penalties
applicable thereto.

 

 
19

--------------------------------------------------------------------------------

 

 

“Tax Related Person” means any Person treated as the beneficial owner for U.S.
federal income Tax purposes of a payment under any Loan Document who is required
under U.S. federal income Tax principles to include in income amounts realized
(whether or not distributed) by Administrative Agent or a Lender upon the
receipt of a payment under any Loan Document.

 

“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15(519) which has
become publicly available at least two Business Days prior to the Prepayment
Date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
the Prepayment Date to the date immediately following the date that is the
two-year anniversary of the Closing Date; provided, however, that if such period
is not equal to the constant maturity of a United States Treasury security for
which a weekly average yield is given, the Treasury Rate shall be obtained by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of United States Treasury securities for which such yields
are given, except that if the period from the Prepayment Date to the date
immediately following the date that is the two-year anniversary of the Closing
Date is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year shall be
used. Any calculation of the Treasury Rate, Non-Call Make-Whole Premium and
Make-Whole Premium by Administrative Agent in connection with any prepayment of
the Loans shall be conclusive absent manifest error.

 

“Treasury Regulations” means the regulations promulgated under the IRC.

 

“UCC” means the New York Uniform Commercial Code.

 

“Voidable Transfer” has the meaning set forth in Section 18.9.

 

“Warrant and Registration Rights Agreement” means that certain Warrant and
Registration Rights Agreement in the form attached hereto as Exhibit F.

 

“Warrants” means the warrants granted by Parent to Melody or its Affiliates
pursuant to, and in the form attached to, the Warrant and Registration Rights
Agreement dated as of a date on or about the date hereof or the Closing Date (or
one or more conveyance instruments as of such date). “Warrants” includes the
agreement, the rights and obligations under such agreement/instruments and any
warrant certificates.

 

1.2     Accounting Terms. Unless otherwise specifically provided herein, any
accounting term used in this Agreement shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP consistently applied. That certain
items or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way be construed to limit the foregoing. If any Accounting
Changes (as defined below) occur and such changes result in a change in the
calculation of the financial covenants, standards or terms used in this
Agreement or any other Loan Document or the interpretations of related
provisions, then Borrower Representative shall give Administrative Agent prompt
written notice thereof and Borrower Representative and Lenders agree to enter
into negotiations in good faith in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating the Loan Parties' financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made. “Accounting Changes” means (a) changes in GAAP or other
accounting principles (or the application thereof) required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants (or
successor thereto or any agency with similar functions), including the FASB
Accounting Standards Codification™;(b) changes in accounting principles
concurred in by Borrowers’ certified public accountants; (c) purchase accounting
adjustments under A.P.B. 16 and/or 17 and EITF 88- 16, and the application of
the accounting principles set forth in FASB 109, or, in each case, any FASB
Accounting Standards Codification™ having a similar result or effect, including
the establishment of reserves pursuant thereto and any subsequent reversal (in
whole or in part) of such reserves; and (d) the reversal of any reserves
established as a result of purchase accounting adjustments. If Lenders and
Borrower Representative agree upon the required amendments, then after
appropriate amendments have been executed and the underlying Accounting Change
with respect thereto has been implemented, any reference to GAAP contained in
this Agreement or in any other Loan Document shall, only to the extent of such
Accounting Change, refer to GAAP, consistently applied after giving effect to
the implementation of such Accounting Change. Until such time, if any, as this
Agreement is so amended, all financial statements delivered and all calculations
of financial covenants and other standards and terms in accordance with this
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrowers” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrowers on a consolidated basis
unless the context clearly requires otherwise.

 

 
20

--------------------------------------------------------------------------------

 

 

1.3     Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, and the term
“including” is not limiting. The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in writing by the requisite Lenders in
accordance with Section 16.1. Any reference in this Agreement or in the other
Loan Documents to this Agreement or any of the other Loan Documents or any other
agreement, instrument or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, restatements, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, restatements, replacements, substitutions,
joinders, and supplements set forth herein or in the other Loan Documents). Any
reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, and, in the case of any Governmental
Authority, any Person succeeding to its functions and capacities. Any
requirement of a writing contained herein or in the other Loan Documents shall
be satisfied by the transmission of a Record and any Record transmitted shall be
subject to representations and warranties made herein as to the accuracy and
completeness of the information contained therein. Any reference to any Legal
Requirement means such Legal Requirement as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any Legal Requirement means that provision of such
Legal Requirement from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.” Any reference in this Agreement or in
any of the other Loan Documents to a Default that is continuing or an Event of
Default that is continuing or the continuance thereof, means (i) in the case of
a Default, one that has not been cured within any applicable cure period (to the
extent susceptible to cure), and (ii) in the case of an Event of Default, one
that has not been waived in writing by Administrative Agent and Lenders, as the
case may be. In further clarification of the foregoing, any Event of Default
under this Agreement or under any other Loan Document shall be “continuing”
unless and until such Event of Default has been waived in writing by
Administrative Agent and Lenders, as the case may be.

 

 
21

--------------------------------------------------------------------------------

 

 

1.4     Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

 

2.

LOAN AND TERMS OF PAYMENT.

 

2.1     Term Loans.

 

(a)     Subject to the terms and conditions of this Agreement (including Article
3), each Lender (severally, not jointly or jointly and severally) agrees to make
on the Closing Date a Loan to Borrowers in an aggregate principal amount equal
to such Lender’s Pro Rata Share of the Aggregate Commitment.

 

(b)     After giving effect to the funding of the Loan to be made by a Lender
hereunder, such Lender’s Commitment shall immediately terminate without further
action.

 

(c)     Subject to the terms and conditions set forth herein, the outstanding
unpaid principal balance of all Loans and all accrued and unpaid interest
thereof shall be due and payable on the date of termination of this Agreement,
whether by its terms, by prepayment, or by acceleration. Amounts borrowed under
this Section 2.1 and prepaid or repaid may not be reborrowed.

 

 

2.2

Funding and Borrowings.

 

(a)     Procedure for Borrowing. The borrowing of the Loans shall be requested
by Borrower Representative upon irrevocable notice in the form of Exhibit C (the
“Borrowing Request”) delivered in writing to Administrative Agent on or prior to
12:00 p.m. New York, New York time on the Closing Date. The Borrowing Request
shall specify (i) the aggregate principal amount of the Loans to be made (which
shall be in the amount of each Lender’s Commitment), and (ii) the date of the
borrowing (which shall be the Closing Date). Administrative Agent shall promptly
give each Lender written notice (or telephonic notice promptly confirmed in
writing) of the proposed borrowing of the Loans, of such Lender’s proportionate
share thereof and of the other matters covered by the Borrowing Request.

 

(b)     Making of Loans. Provided Borrower Representative has timely given the
Borrowing Request, the proceeds of the Loan being made by each Lender shall be
deposited by such Lender into the Funding Account by no later than 3:00 p.m. New
York, New York time on the Closing Date. If the Borrowing Request is received
after 12:00 p.m. New York, New York time on the Closing Date, the proceeds of
the Loan being made by each Lender shall be deposited by such Lender into the
Funding Account by no later than 12:00 p.m. New York, New York time on the first
Business Day following the Closing Date.

 

(c)     Notation. Administrative Agent shall record on its books the principal
amount of the Loans owing to each Lender and the interests therein of each
Lender, from time to time. In addition, each Lender is authorized, at such
Lender’s option, to note the date and amount of each payment or prepayment of
principal of such Lender’s Loans in its books and records, including computer
records, such books and records constituting rebuttably presumptive evidence,
absent manifest error, of the accuracy of the information contained therein.

 

2.3     Payments.

 

(a)     Payments by Borrowers.

 

(i)     All payments to be made by Borrowers shall be made without set-off,
recoupment, deduction, or counterclaim, except as otherwise required by law.
Except as otherwise expressly provided herein, all payments by Borrowers shall
be made to Administrative Agent for the account of Lenders at Administrative
Agent’s address set forth in Article 12, and shall be made in immediately
available funds, no later than 12:00 p.m. (New York City time) on the date
specified herein. Any payment received by Administrative Agent later than 12:00
p.m. (New York City time), at the option of Administrative Agent, shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

 

 
22

--------------------------------------------------------------------------------

 

 

(ii)     Whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

 

(iii)     Unless Administrative Agent receives notice from Borrower
Representative prior to the date on which any payment is due to Lenders that
Borrowers will not make such payment in full as and when required,
Administrative Agent may assume that Borrowers have made (or will make) such
payment in full to Administrative Agent on such date in immediately available
funds and Administrative Agent may (but shall not be so required), in reliance
upon such assumption, distribute to each Lender on such due date an amount equal
to the amount then due such Lender. If and to the extent Borrowers do not make
such payment in full to Administrative Agent, each Lender shall repay to
Administrative Agent on demand such amount distributed to such Lender, together
with interest thereon at the Defaulting Lender Rate for each day from the date
such amount is distributed to such Lender until the date repaid.

 

(b)     Apportionment and Application.

 

(i)     Except as may otherwise be agreed among Lenders, aggregate principal and
interest payments shall be apportioned ratably among Lenders (according to the
unpaid principal balance of the Obligations to which such payments relate held
by each Lender) and payments of the fees and expenses (other than fees or
expenses designated for Administrative Agent’s sole and separate account after
giving effect to any agreement with Lenders) shall, as applicable, be
apportioned ratably among Lenders (according to the unpaid principal balance of
the Obligations to which such fees and expenses relate held by each Lender).
Except as otherwise provided in clause (b)(iii) below or Section 2.3(c)(i), (ii)
and (iii), all payments shall be remitted to Administrative Agent and all such
payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Accounts or other
Collateral received by Administrative Agent after the occurrence of an Event of
Default, shall be applied as follows:

 

(A)     first, to pay any Lender Group Expenses then due to Administrative Agent
or any of Lenders under the Loan Documents, until paid in full,

 

(B)     second, to pay any fees then due to Administrative Agent (for its
separate account, after giving effect to any agreements between Administrative
Agent and the individual Lenders) under the Loan Documents, until paid in full,

 

(C)     third, to pay any fees then due to any or all of Lenders (after giving
effect to any agreements between Administrative Agent and individual Lenders)
under the Loan Documents, on a ratable basis, until paid in full,

 

(D)     fourth, ratably to pay accrued and unpaid Cash Interest and PIK Interest
due in respect of the Loans, until paid in full,

 

(E)     fifth, ratably to pay all outstanding principal amounts of the Loans
then due and payable, until paid in full,

 

 
23

--------------------------------------------------------------------------------

 

 

(F)     sixth, ratably, to pay the Make-Whole Premium, the Non-Call Make Whole
Premium or any Prepayment Premium then due and owing by Borrowers, until paid in
full,

 

(G)     eighth, to pay any other Obligations, until paid in full, and

 

(H)     ninth, to Borrowers (to be remitted by wire transfer to an account
designated by Borrower Representative) or such other Person entitled thereto
under applicable law.

 

For purposes of the foregoing (other than clause (H)), “paid in full” means
payment of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest (and
specifically including interest accrued after the commencement of any Insolvency
Proceeding), default interest, interest on interest, and expense reimbursements,
except to the extent that default or overdue interest (but not any other
interest) and loan fees, each arising from or related to a default, are
disallowed in any Insolvency Proceeding; provided, however, that for the
purposes of clause (H), “paid in full” means payment of all amounts owing under
the Loan Documents according to the terms thereof, including loan fees, service
fees, professional fees, interest (and specifically including interest accrued
after the commencement of any Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

 

(ii)     Administrative Agent promptly shall distribute to each Lender at such
account and address as provided in the Register, as applicable, such funds as it
may be entitled to receive.

 

(iii)     In each instance, so long as no Default or Event of Default has
occurred and is continuing, this Section 2.3(b) shall not be deemed to apply to
any payment by Borrowers specified by Borrower Representative to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.

 

(c)     Repayments; Prepayments.

 

(i)     Repayments. On the Maturity Date, Borrowers shall repay the aggregate
principal amount of all outstanding Loans plus all accrued and unpaid Cash
Interest and PIK Interest, together with all other Obligations.

 

(ii)     Optional Payments. Subject to Section 2.3(c)(vii), Borrowers may prepay
the Loans, without premium or penalty except as provided in Section 2.3(c)(vi)
below, upon irrevocable notice to Administrative Agent of not less than thirty
(30) days, ratably as to each Lender, in (x) whole, but not less than whole, on
or before the Second Anniversary, and (y) the minimum principal amount of
$5,000,000 or (to the extent in excess of $5,000,000) integral multiples of
$1,000,000 thereof (unless the outstanding principal amount of all Loans is less
than $5,000,000, then such prepayments shall be equal to such outstanding
principal amount) at any time after the Second Anniversary. Such notice shall be
in the form acceptable to Administrative Agent and shall specify the date and
amount of such prepayment. Administrative Agent will promptly notify each Lender
of its receipt of any such notice and of such Lender’s Pro Rata Share of such
prepayment. The payment amount specified in such notice shall be due and payable
on the date specified therein.

 

(iii)     Mandatory Prepayments.

 

(A)     Maturity. Borrowers shall immediately prepay the outstanding principal
amount of the Loans if the Loans (on terms set forth in Section 2.3(c)(ii) and
otherwise in accordance with this Agreement) are accelerated in accordance with
the Loan Documents for any reason prior to the Scheduled Maturity Date.

 

 
24

--------------------------------------------------------------------------------

 

 

(B)     Dispositions. Unless the Majority Lenders otherwise agree, immediately
upon any voluntary or involuntary Disposition by any Loan Party of property or
assets (other than disposition of Network Assets in the ordinary course of
business for proceeds less than (x) $25,000 in any single transaction or series
of related transactions, and (y) $100,000 in the aggregate during any Fiscal
Year, and other dispositions made in accordance with Section 7.4), Borrowers
shall immediately prepay the outstanding Loans in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such Disposition.
Nothing contained in this Section 2.3(c)(iii)(B) shall permit any Loan Party to
sell or otherwise dispose of any Property other than in accordance with Section
7.4.

 

(C)     Extraordinary Proceeds. Unless the Majority Lenders otherwise agree, if
any Loan Party shall receive Extraordinary Proceeds then, unless a Reinvestment
Notice shall be delivered in respect thereof within fifteen (15) Business Days
of the receipt of such Extraordinary Proceeds, Borrowers shall prepay the
outstanding Loans in an amount equal to 100% of such Extraordinary Proceeds
within ten Business Days following receipt thereof; provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, Borrowers
shall prepay the outstanding Loans in an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event.

 

(D)     Indebtedness. Unless the Majority Lenders otherwise agree, immediately
upon the issuance or incurrence by any Loan Party of any Indebtedness (other
than Permitted Indebtedness or Indebtedness permitted under Section 7.1),
Borrowers shall immediately prepay the outstanding Loans in an amount equal to
100% of the Net Cash Proceeds received by such Person in connection with such
issuance or incurrence. Nothing contained in this Section 2.3(c)(iii)(D) shall
permit any Loan Party to issue or incur any Indebtedness other than in
accordance with the terms and conditions of this Agreement.

 

(E)     Issuance of Capital Stock. Unless the Majority Lenders otherwise agree,
immediately upon the receipt of any capital contribution or the issuance by any
Loan Party of any Capital Stock (other than common stock or Permitted Preferred
Stock), Borrowers shall immediately prepay the outstanding Loans in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
with such receipt or issuance. Nothing contained in this Section 2.3(c)(iii)(E)
shall permit any Loan Party to issue Capital Stock other than in accordance with
the terms and conditions of this Agreement.

 

(F)     Change of Control. Unless the Majority Lenders otherwise agree,
immediately upon the occurrence of any Change of Control, Borrowers shall
immediately prepay all outstanding Loans by payment of the COC Redemption Price
together with all other Obligations.

 

(iv)     Accrued Interest. Any prepayment made pursuant to Section 2.3(c) shall
be accompanied by accrued and unpaid Cash Interest and PIK Interest, if any, to
the Prepayment Date.

 

(v)     Cumulative Prepayments. Except as otherwise expressly provided in
Section 2.3(c)(iii), payments with respect to any subsection of Section
2.3(c)(iii) are in addition to payments made or required to be made under any
other subsection of Section 2.3(c).

 

 
25

--------------------------------------------------------------------------------

 

 

(vi)     Make-Whole Premium & Prepayment Premium. Each prepayment of Loans
pursuant to Section 2.3(c)(ii) and Section 2.3(c)(iii) (other than subclause
(F)) that is made or in the case of a mandatory payment which becomes due on or
before the Second Anniversary shall be made together with the Non-Call
Make-Whole Premium. Each such prepayment that is made and each mandatory payment
that comes due at any time thereafter shall be made at the percentage set forth
in the following chart (herein referred to as the “Prepayment Percentage”) of
the principal amount so prepaid (or becoming due), in each case, together with
all unpaid interest on the amount so prepaid.

 

Date of Prepayment

Prepayment Percentage

From the date immediately following the Second Anniversary to and including the
date that is the day immediately prior to the third anniversary of the Closing
Date

107%

From the third anniversary of the Closing Date to and including the date that is
the day immediately prior to the fourth anniversary of the Closing Date

103%

From the fourth anniversary of the Closing Date through and including the date
the Loans are paid in full

101%

 

(vii)     Acquisition Financing. If any Loan Party (the “Acquiring Loan Party”)
desires to incur Acquisition Financing, the Borrower Representative shall give
notice thereof to the Administrative Agent not less than forty-five (45) days
prior to the incurrence of such Acquisition Financing (the “Financing Notice”),
which notice shall describe in reasonable detail the Business Acquisition such
Acquisition Financing is intended to finance (the “Contemplated Acquisition”)
and the terms and conditions of such proposed Acquisition Financing, including
the principal amount thereof, the interest rate payable thereunder, the
repayment terms thereof, descriptions of any applicable collateral and
guarantees, and all other material terms thereof. The Lenders shall have the
right to provide all or any portion of the Acquisition Financing under the terms
set forth in the Financing Notice. If the Majority Lenders elect to provide all
or any portion of the Acquisition Financing, they shall waive compliance with
Section 7.1 with respect thereto. If the Majority Lenders do not elect to
provide any of the Acquisition Financing and do not waive compliance with
Section 7.1 with respect thereto within forty-five (45) days after the giving of
the Financing Notice, subject to the consummation of the Acquisition Financing,
Borrowers shall promptly (but in no event later than five Business Days) after
such consummation, prepay the outstanding principal balance of the Loans,
ratably as to each Lender, in whole, but not less than whole. Borrower
Representative shall give Administrative Agent at least five Business Days’
prior notice of such prepayment, specifying the date and amount thereof.
Administrative Agent will promptly notify each Lender of its receipt of any such
notice and of such Lender’s Pro Rata Share of such prepayment. The payment
amount specified in such notice shall be due and payable on the date specified
therein. If (x) the Prepayment Date is on or before the Second Anniversary, such
prepayment shall be made together with the Non-Call Make-Whole Premium; and (y)
if the Prepayment Date is after the Second Anniversary and (1) the Contemplated
Acquisition is not consummated for any reason within ninety (90) days after the
giving of the Financing Notice, or (2) the Acquiring Loan Party incurs the
Acquisition Financing described in the Financing Notice upon terms more
favorable to the lenders thereof than those described in the Financing Notice,
then Borrowers shall pay to Administrative Agent, within five (5) Business Days
after the occurrence of any event described in clause (1) or (2), the difference
between the amount Borrowers would have been required to pay pursuant to Section
2.3(c)(iii) (other than subclause (F)) had they prepaid the Loans in whole on
such Prepayment Date pursuant to Section 2.3(c)(iii) (other than subclause (F))
and the amount Borrowers actually paid on such Prepayment Date. Administrative
Agent will promptly notify each Lender of its receipt of any such payment and of
such Lender’s Pro Rata Share thereof. Nothing in this paragraph shall require
any Lender to provide any Acquisition Financing.

 

(d)     In the event of a direct conflict between the priority provisions of
this Section 2.3 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.

 

 
26

--------------------------------------------------------------------------------

 

 

(e)     For purposes of this Agreement, in any mandatory repayment of Loans, the
term “Loans” shall include PIK Interest paid and PIK Interest which is due but
has not then been paid.

 

2.4     Interest, Rates, Payments, and Calculations.

 

(a)     Interest Rate; Payment of Interest. Except as provided in clause (b)
below, interest on the unpaid principal amount of the Loans (including any PIK
Interest) shall accrue on a quarterly basis and be calculated and payable as
follows: (i) interest on the Daily Balance at the Applicable Rate (the “Cash
Interest”) is due and payable in arrears in cash on the last day of each Fiscal
Quarter and on the Maturity Date (each, an “Interest Payment Date”), and (ii)
interest on the Daily Balance at the rate of 4% per annum (the “PIK Interest”)
shall accrue in arrears and be added to the principal amount of the Loans on
each Interest Payment Date, for so long as there is no Event of Default. If
there is an Event of Default, then, thereafter, the interest which would have
otherwise been payable in PIK Interest shall be due and payable in arrears in
cash on each Interest Payment Date. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand. Notwithstanding anything to the contrary contained in this Agreement, if
any Loan Party incurs any Qualified Other Debt that requires the current payment
of cash interest, then, from and after such incurrence, the Daily Balance shall
cease to bear PIK Interest (it being understood that accrued and unpaid PIK
Interest shall be added to the principal amount of the Loans at the time of such
incurrence notwithstanding anything to the contrary contained in this Agreement)
and the Applicable Rate for all purposes of this Agreement shall be a per annum
rate equal to the greater of (x) One Month Libor as in effect on such date plus
11%, and (y) 12% per annum. Unless otherwise specifically set forth herein,
references in this Agreement to “interest” refer to Cash Interest and PIK
Interest.

 

(b)     Default Rate. If any amount payable by a Loan Party under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, all of such amounts
shall bear interest on the Daily Balance thereof at a per annum rate equal to
(i) the Applicable Rate plus (ii) (x) two percent (2.0%) during the first 90
days after such non-payment, or (y) five percent (5.0%) thereafter (the “Default
Rate”). If an Event of Default has occurred and is continuing, all Obligations
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest at the Default Rate, with the reference to “such non-payment” in
the preceding sentence being deemed a reference to “such Event of Default” for
the purposes of this sentence.

 

(c)     Computation. All interest and fees chargeable hereunder shall be
computed on the basis of a 360 day year for the actual number of days elapsed.

 

 
27

--------------------------------------------------------------------------------

 

 

(d)     Intent to Limit Charges to Maximum Lawful Rate. It is the intention of
the parties hereto that Administrative Agent and each Lender shall conform
strictly to usury laws applicable to it. Accordingly, if the transactions
contemplated hereby or by any other Loan Document would be usurious as to
Administrative Agent or any Lender under laws applicable to it (including the
laws of the United States of America and the State of New York or any other
jurisdiction whose laws may be mandatorily applicable to Administrative Agent or
such Lender notwithstanding the other provisions of this Agreement), then, in
that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for
the Obligations, it is agreed as follows: (i) the aggregate of all consideration
which constitutes interest under law applicable to Administrative Agent or any
Lender that is contracted for, taken, reserved, charged or received by
Administrative Agent or such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by Administrative Agent or such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by Administrative
Agent or such Lender, as applicable, to Borrowers); and (ii) if the maturity of
the Obligations is accelerated by reason of an election of the holder thereof
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to Administrative Agent or any Lender
may never include more than the maximum amount allowed by such applicable law,
and excess interest, if any, provided for in this Agreement or otherwise shall
be canceled automatically by Administrative Agent or such Lender, as applicable,
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited by Administrative Agent or such Lender, as applicable, on the
principal amount of the Obligations (or, to the extent that the principal amount
of the Obligations shall have been or would thereby be paid in full, refunded by
Administrative Agent or such Lender to Borrowers). All sums paid or agreed to be
paid to Administrative Agent or any Lender for the use, forbearance or detention
of sums due hereunder shall, to the extent permitted by law applicable to
Administrative Agent or such Lender, be amortized, prorated, allocated and
spread throughout the full term of the Obligations until payment in full so that
the rate or amount of interest on account of any Obligations hereunder does not
exceed the maximum amount allowed by such applicable law. If at any time and
from time to time (i) the amount of interest payable to Administrative Agent or
any Lender on any date shall be computed at the Highest Lawful Rate (as defined
below) applicable to Administrative Agent or such Lender pursuant to this
Section 2.4(d) and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to Administrative Agent or such Lender
would be less than the amount of interest payable to Administrative Agent or
such Lender computed at the Highest Lawful Rate applicable to Administrative
Agent or such Lender, then the amount of interest payable to Administrative
Agent or such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to
Administrative Agent or such Lender until the total amount of interest payable
to Administrative Agent or such Lender shall equal the total amount of interest
which would have been payable to Administrative Agent or such Lender if the
total amount of interest had been computed without giving effect to this Section
2.4(d). For purposes of this Section 2.4(d), the term “applicable law” means
that law in effect from time to time and applicable to the loan transaction
between Borrower and Lender Group that lawfully permits the charging and
collection of the highest permissible, lawful non-usurious rate of interest on
such loan transaction and this Agreement, including laws of the State of New
York and, to the extent controlling, laws of the United States of America. For
purposes of this Section 2.4(d), “Highest Lawful Rate” means, with respect to
Administrative Agent or any Lender, the maximum non-usurious interest rate, if
any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the Obligations under the laws applicable to
Administrative Agent or such Lender which are currently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

2.5     Application of Collections. The receipt of any Collection item by
Administrative Agent shall not be considered a payment on account unless such
Collection item is a wire transfer of immediately available federal funds and is
made to Administrative Agent Account or unless and until such Collection item is
honored when presented for payment; provided, however, that Administrative Agent
reserves the right, in its sole discretion, to exclude from such provisional
payment the amount of any such Collections that Administrative Agent determines
may constitute trust funds (e.g., production taxes, severance taxes, or payroll
taxes). Should any Collection item not be honored when presented for payment,
then Borrowers shall be deemed not to have made such payment, and interest shall
be recalculated accordingly. Anything to the contrary contained herein
notwithstanding, any Collection item shall be deemed received by Administrative
Agent only if it is received into Administrative Agent Account on a Business Day
on or before 12:00 p.m. New York City time. If any Collection item is received
into Administrative Agent Account on a non-Business Day or after 12:00 p.m. New
York City time on a Business Day, it shall be deemed to have been received by
Administrative Agent as of the opening of business on the immediately following
Business Day. The parties acknowledge and agree that the economic benefit of the
foregoing provisions of this Section 2.5 shall be for the exclusive benefit of
Administrative Agent.

 

 
28

--------------------------------------------------------------------------------

 

 

2.6     Intentionally Omitted.

 

2.7     Maintenance of Loan Account; Statements of Obligations. Administrative
Agent shall maintain an account on its books in the names of Borrowers (the
“Loan Account”) on which Borrowers will be charged with the Loans made by
Administrative Agent or Lenders to Borrowers or for Borrowers’ account at the
time such Loans are made, accrued interest, the fees provided for in Section 2.8
(as and when accrued or incurred) the Make-Whole Premium, the Non-Call
Make-Whole Premium or any applicable Prepayment Premium (as and when accrued or
incurred) and Lender Group Expenses, and any other payment Obligations of
Borrowers not paid when due. The Loan Account will be credited with all payments
received by Administrative Agent from Borrowers or for Borrowers’ account. Upon
request of the Borrower Representative, Administrative Agent shall render
statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements shall be
conclusively presumed to be correct and accurate (absent manifest error) and
constitute an account stated between Borrowers and Lender Group.

 

2.8     Fees. Borrowers shall pay to Administrative Agent fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

2.9     Tax Provisions Applicable to the Loans.

 

(a)     Intentionally Omitted.

 

(b)     Tax Treatment. Borrowers, Administrative Agent and each Lender agree
that the Loans will be issued with original issue discount, and the Loans and
Warrants constitute an investment unit for U.S. federal income tax purposes. The
Borrower Representative shall, no later than 10 days after the date any Lender
requests a promissory note under Section 2.10(a), make available to such Lender
the information described in Treasury Regulation §1.1275-3(b)(1)(i).

 

2.10     Noteless Agreement.

 

(a)     No promissory notes shall be required to evidence the payment
obligations of any Loans; provided that, nothing herein shall prohibit a Lender
from requesting a promissory note from Borrowers and, upon any such request,
Borrowers shall provide such Lender with a promissory note in an amount equal to
such Lender’s Commitment and otherwise in form and substance reasonably
satisfactory to such Lender. Administrative Agent shall maintain in accordance
with its usual practice an account or accounts on its books evidencing the
obligations of Borrowers resulting from the Loans, including the amounts of
principal and interest payable and paid to Lender hereunder. Absent manifest
error, entries maintained in said accounts shall be prima facie evidence of the
existence and amounts of the Loans and the payment obligations of Borrowers;
provided, however, that the failure of Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
Borrowers to repay the Loans.

 

(b)     Administrative Agent, acting solely for this purpose as a non-fiduciary
agent on behalf of Borrowers, agrees to record the Commitments and Loans on the
Register. Once recorded on the Register, no Commitment or Loan may be removed
from the Register so long as it remains outstanding, absent manifest error.

 

 
29

--------------------------------------------------------------------------------

 

 

2.11     Securitization. In addition to any other assignment permitted pursuant
to this Agreement, Borrowers hereby acknowledge that each Lender (a
“Securitizing Lender”) may, at such Lender’s sole cost and expense, including
reasonable fees of Lender’s and Borrowers’ respective counsel to review related
amendments, securitize the Loans (a “Securitization”) through the pledge of its
Loans as collateral security for loans to such Securitizing Lender or its
Affiliates or Related Funds or through the sale of the Loans or the issuance of
direct or indirect interests in its Loans, which loans to such Securitizing
Lender or its Affiliates or Related Funds or direct or indirect interests will
be rated by Moody’s, S&P or one or more other rating agencies; provided that no
Confidential Information (as defined below) may be disclosed to any Person in
connection with any Securitization unless such Person has expressly agreed in
writing to maintain the confidentiality of the Confidential Information subject
to the disclosures permitted under Section 18.12. Notwithstanding anything
contained in this Agreement to the contrary, expenses in connection with a
Securitization incurred by each Lender conducting a Securitization shall not
constitute Lender Group Expenses. The Loan Parties shall reasonably cooperate
with each Securitizing Lender to effect a Securitization including by
(a) amending this Agreement and the other Loan Documents, and executing such
additional documents, as reasonably requested by the Lenders in connection with
the Securitization, (b) providing such information as may be reasonably
requested by the Lenders or the applicable rating agencies in connection with
the Securitizing Lender, its Affiliates and Related Funds, or any party
providing credit support or otherwise participating in the Securitization,
including any investors in a securitization entity (collectively, the
“Securitization Parties”) for any losses, claims, damages or liabilities (the
“Securitization Liabilities”) to which the Securitizing Lender, its Affiliates
and Related Funds or such Securitization Parties may become subject insofar as
the Securitization Liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any Loan
Document or in any writing delivered by or on behalf of any Loan Party to the
Lender Group in connection with any Loan Document or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, and such
indemnity shall survive any transfer by the Lenders or their successors or
assigns of the Loans, and (ii) agreeing to reimburse the Securitizing Lender,
its Affiliates and Related Funds and the other Securitization Parties for any
legal or other expenses reasonably incurred by such Persons in connection with
defending the Securitization Liabilities.

 

3.

CONDITIONS; TERM OF AGREEMENT.

 

3.1     Conditions Precedent to Loans. The obligation of Lenders to make the
Loans on the Closing Date is subject to the fulfillment, to the reasonable
satisfaction of Administrative Agent, of each of the following conditions
(unless waived by the Administrative Agent) on or before the Closing Date:

 

(a)     Administrative Agent shall have received each of the following documents
(unless waived by the Administrative Agent), in form and substance reasonably
satisfactory to Administrative Agent, duly executed (and acknowledged, as the
case may be) by all parties and formalities contemplated thereunder, and each
such document shall be in full force and effect:

 

(i)     this Agreement;

 

(ii)     the Fee Letter and the OID Letter;

 

(iii)     the Security Agreement, executed by the Loan Parties with respect to
all of such Loan Party’s Properties; and

 

(iv)     Control Agreements with respect to the Funding Account and each
Collections Account.

 

 
30

--------------------------------------------------------------------------------

 

 

(b)     Borrower shall have conveyed to Melody or its Affiliates (or their
respective designee), as the case may be, the Warrants pursuant to the Warrant
and Registration Rights Agreement.

 

(c)     Administrative Agent shall have received a certificate from the
Secretary or in the absence of a Secretary, an officer of each Loan Party
attesting to the resolutions of such Loan Party’s Board of Directors (or
equivalent governing body) authorizing its execution, delivery, and performance
of this Agreement and the other Loan Documents to which such Loan Party is a
party and authorizing specific officers of such Loan Party to execute the same;

 

(d)     Administrative Agent shall have received copies of each Loan Party’s
Governing Documents, as amended, modified, or supplemented through and including
the Closing Date, certified by a Responsible Officer or such Loan Party;

 

(e)     Administrative Agent shall have received a certificate of status with
respect to each Loan Party, dated within five Business Days of the Closing Date,
such certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction;

 

(f)     Administrative Agent shall have received certificates of status with
respect to each Loan Party, each dated within five Business Days of the Closing
Date, such certificates to be issued by the appropriate officer of the
jurisdictions in which its failure to be duly qualified or licensed would
constitute a Material Adverse Change, which certificates shall indicate that
such Loan Party is in good standing in such jurisdictions;

 

(g)     Administrative Agent shall have received certificates of insurance,
which name Administrative Agent for the benefit of the Secured Parties as
lender’s loss payee and additional insured on all of such Loan Party’s policies
of insurance as are required by Section 6.8, in each case, in form and substance
reasonably satisfactory to Administrative Agent;

 

(h)     Administrative Agent shall have received (i) all financing statements
required by Administrative Agent, (ii) searches of each Loan Party from all
recording offices as Administrative Agent may require, each such search dated a
date within 30 days of the Closing Date, and (iii) all other agreements,
documents or instruments reasonably required by Administrative Agent in its
discretion to evidence that first-priority security interests (subject only to
Permitted Liens) in all of the Collateral granted to Administrative Agent for
the benefit of the Secured Parties pursuant to the Loan Documents;

 

(i)     Administrative Agent shall have received an opinion of the Loan Parties’
corporate and regulatory counsels in form and substance reasonably satisfactory
to Administrative Agent in its sole discretion;

 

(l)     Administrative Agent shall have completed its business, legal,
environmental and collateral due diligence, including (i) a collateral audit and
review of the Loan Parties’ books and records and verification of the Loan
Parties’ representations and warranties to Administrative Agent, the results of
which shall be satisfactory to Administrative Agent, (ii) an inspection of such
locations of Loan Parties as shall be required by Administrative Agent, the
results of which shall be satisfactory to Administrative Agent, (iii) a review
and analysis of Loan Parties’ existing insurance policies and (iv) background
and credit checks on each of the Loan Parties and certain Financial Officers of
the Loan Parties;

 

(m)     Administrative Agent shall have received a certificate executed by a
Financial Officer of Borrower Representative, to such effect, that as of the
Closing Date, (i) no Default or Event of Default exists or would reasonably be
likely to result from the borrowing of the Loans on the Closing Date, (ii) the
representations and warranties set forth in this Agreement and the other Loan
Documents are true and correct in all material respects, and (iii) there has not
occurred any Material Adverse Change since December 31, 2013;

 

 
31

--------------------------------------------------------------------------------

 

 

(n)     Administrative Agent shall have received all accrued and unpaid fees,
costs and expenses owed pursuant to this Agreement and the other Loan Documents
to the extent then due and payable on the Closing Date, minus any remaining
amount of the Expense Advance (as defined in the Letter of Intent, including to
the extent invoiced, all reasonable fees, expenses and disbursements of one
counsel for Administrative Agent for the period covered by such invoice,
together with such additional amounts as shall constitute such counsel’s
reasonable estimate of expenses; provided, that, such estimate shall not
thereafter preclude further settling of accounts between Borrowers and
Administrative Agent with respect to such reasonable, documented and invoiced
fees and expenses, including any fees and reasonable, documented and invoiced
expenses incurred after the period covered by such invoice;

 

(o)     no Default or Event of Default shall have occurred and be continuing on
the Closing Date, nor shall either be reasonably likely to result from the
making of such Loans;

 

(p)     no Material Adverse Change shall have occurred as of the Closing Date or
shall be reasonably likely result from the making of such Loans; and

 

(q)     Borrower Representative shall have delivered a Borrowing Request.

 

The borrowing of the Loans shall be deemed to constitute a representation and
warranty by Borrowers on the date thereof as to the matters specified in clauses
(o) and (p) of this Section 3.1.

 

3.2     Effectiveness. This Agreement shall become effective upon the execution
and delivery hereof by Borrowers and Lender Group.

 

4.

TAXES.

 

4.1     Taxes.

 

(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrowers hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if any Borrower shall be required by applicable
law to deduct or withhold any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions or withholdings (including deductions
applicable to additional sums payable under this Section) Administrative Agent
or Lender (or its Tax Related Person), as the case may be, receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) such Borrower shall make such deductions or withholdings and
(iii) such Borrower shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.

 

(b)     Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)     Indemnification by Borrower. Borrowers shall jointly and severally
indemnify the Administrative Agent and each Lender (and each of its Tax Related
Persons), within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Administrative Agent or such Lender (or any of its Tax Related
Persons), as the case may be, on or with respect to any payment by or on account
of any obligation of Borrowers, and any penalties and interest arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate containing a copy of a receipt or other document issued
by a Governmental Authority reflecting the payment or assessment of the Taxes
subject to indemnification delivered to Borrower Representative by a Lender
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender (or its Tax Related Person), and setting forth
the amount of such payment or liability reasonably necessary to compensate
Administrative Agent or such Lender (or its Tax Related Person), as the case may
be, shall be conclusive absent manifest error.

 

 
32

--------------------------------------------------------------------------------

 

 

(d)     Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that Borrowers have not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrowers to do so),
(ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Administrative Agent in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to Lender from any
other source against any amount due to Administrative Agent under this paragraph
(d).

 

(e)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority or
when otherwise required by applicable law, such Borrower shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, if any, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

 

(f)     Status of Lenders.

 

(i)     Any Foreign Lender that is entitled to an exemption from or reduction of
U.S. withholding Tax shall deliver to Borrower Representative (with a copy to
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by Borrower Representative or Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without U.S. withholding or at a reduced
rate of withholding. In addition, any Lender, if requested by Borrower
Representative or Administrative Agent, shall deliver such other U.S.
documentation prescribed by applicable law or reasonably requested by Borrower
Representative or Administrative Agent as will enable Borrower Representative or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.1(f)(ii)(A), (ii)(B) and (ii)(C) below) shall not be
required if in Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)     Without limiting the generality of the foregoing clause any Lender (x)
that is not a Foreign Lender shall deliver duly completed copies of Internal
Revenue Service Form W-9, and (y) any Foreign Lender shall deliver whichever of
the following is applicable:

 

 
33

--------------------------------------------------------------------------------

 

 

(A)     duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

(B)     duly completed copies of Internal Revenue Service Form W-8ECI,

 

(C)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the IRC, (x) a certificate to the
effect that the interest payments are not effectively connected with the United
States trade or business conducted by such Foreign Lender, and that such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
IRC, (B) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the IRC, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the IRC and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, or

 

(D)     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. withholding Tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit Borrower Representative to determine the withholding or deduction
required to be made.

 

The forms and certificates that are required to be delivered by a Lender
pursuant to this Section shall be delivered by the applicable Lender to Borrower
Representative and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of Borrower Representative or Administrative Agent) and, in each case, only to
the extent that a Lender is legally entitled to deliver such forms and
certificates. Each Lender agrees that if any documentation previously delivered
by it expires or becomes obsolete or invalid, it shall promptly update such
documentation and deliver it to Borrower Representative and Administrative Agent
or, if it is legally unable to do so, notify Borrower Representative and
Administrative Agent of such inability.

 

(g)     Treatment of Certain Refunds. If Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of Administrative
Agent or such Lender, as the case may be, incurred in connection with such
refund, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such
Borrower, upon the request of Administrative Agent or such Lender, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to Administrative
Agent or such Lender in the event Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its taxes that
it deems confidential) to Borrowers or any other Person.

 

4.2     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requires any
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.1, then, if so
requested by Borrower Representative, such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.1 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrowers hereby agree to pay all reasonable costs and expenses incurred
by any Lender at the request of Borrower Representative in connection with any
such designation or assignment.

 

 
34

--------------------------------------------------------------------------------

 

 

(b)     Replacement of Lenders. If any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.1 in an amount disproportionate to the amount
Borrowers are required to pay any other Lender or such Governmental Authority
for the account of such other Lender pursuant to such Section, then Borrowers
may, at their sole expense and effort, upon notice by the Borrower
Representative to such Lender and Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 15.2), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(i)     Borrowers shall have paid to Administrative Agent the assignment fee
specified in Section 15.2;

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrowers (in the case of all other amounts);

 

(iii)     in the case of any payments required to be made pursuant to Section
4.1, such assignment will result in the elimination of such compensation or
payments thereafter; and

 

(iv)     such assignment does not conflict with applicable law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

 

4.3     Representation and Warranties and Covenants of the Lenders.

 

    (a)     Representations and Warranties. Each Lender and the Administrative
Agent represent and warrant to the Borrowers that, as of the date hereof, there
is no Lender in the Lender Group (including, without limitation, any Foreign
Lender) that could result in a requirement pursuant to any Legal Requirements in
effect as of the date hereof, for the Borrowers to pay to the Lenders or any
other third party (including, without limitation, any Governmental Authority)
any Indemnified Taxes or Other Taxes pursuant to Section 4.1(c) of the
Agreement.

 

      (b)      Covenants. Notwithstanding any contrary provision contained in
this Agreement (including, without limitation, Sections 2.11, 15.2, and 15.4),
each Lender agrees that, without the consent of the Borrower Representative
exercised in its sole discretion, such Lender will not (i) securitize the Loans
to a Securitizing Lender, (ii) assign all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) directly or indirectly to an Eligible
Assignee, or (iii) sell participations to any Participant (as defined in Section
15.4 below) in all or a portion of such Lender's rights and/or obligations under
this Agreement (including all or a portion of the Loans owing to it), if as a
result of such securitization, assignment or grant of participant rights, the
Borrower will be required to pay any Indemnified Taxes or Other Taxes to any
Lender pursuant to Section 4.1(c) of this Agreement.

 

 
35

--------------------------------------------------------------------------------

 

 

(c)     Breach of Representations and Warranties or Covenant. A breach by any
Lender of any representation and warranty or covenant set forth in this Section
4.3 shall relieve the Borrowers from its obligations to pay the Lenders any
Indemnified Taxes or Other Taxes that were incurred as a direct or indirect
result of any such breach. The foregoing shall constitute Borrowers’ sole remedy
for such breach.

 

5.

REPRESENTATIONS AND WARRANTIES.

 

In order to induce Lender Group to enter into this Agreement, Borrowers hereby
jointly and severally make the following representations and warranties to
Lender Group which shall be true, correct, and complete in all material respects
as of the Closing Date, and such representations and warranties shall survive
the execution and delivery of this Agreement:

 

5.1     No Encumbrances; Perfected Security Interests. The Loan Parties have
good title to all Collateral, in each case, free and clear of all Liens (except
for Permitted Liens). No Loan Party has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect any Permitted Liens. The Security
Agreements, together with the filing of appropriate UCC financing statements in
favor of Administrative Agent, on behalf Lenders, and the possession of the
certificates evidencing the Capital Stock comprising part of the Collateral,
create valid and perfected first priority liens on and security interests in the
Collateral (subject solely to any Permitted Liens and subject to the provisions
of the Security Agreements regarding delivery of Control Agreements after the
Closing Date) in favor of Administrative Agent, for the benefit of Lenders,
securing the payment of the Obligations. Certificates representing all of the
Capital Stock in the Subsidiaries that are purported to comprise part of the
Collateral have been delivered to Administrative Agent as required under the
terms of the Security Agreements, together with undated stock powers or other
appropriate powers duly executed in blank; all filings and other actions of or
by any Loan Party required hereunder, under any Security Agreement or requested
by the Administrative Agent necessary to perfect and protect the liens and
security interests of Administrative Agent in the Collateral have been duly made
or taken and are in full force and effect or will be duly made or taken in
accordance with the terms of the Loan Documents; and all filing fees and
recording taxes due and payable have been paid in full.

 

5.2     Location of Chief Executive Offices; Accounting Records; FEIN. The chief
executive office of each of the Loan Parties is set forth on Schedule 5.2. The
accounting books and records of the Loan Parties are located principally at the
chief executive office of Borrower Representative as set forth on Schedule 5.2,
or such other location specified in a notice delivered pursuant to Section 7.5.
The FEIN numbers for the Loan Parties are set forth on Schedule 5.2.

 

5.3     Due Organization and Qualification; Subsidiaries.

 

(a)     Each Borrower is duly organized and existing and in good standing under
the laws of the jurisdiction of its incorporation and qualified and licensed to
do business in, and in good standing in, any state where the failure to be so
licensed or qualified could be expected to constitute a Material Adverse Change.
Each Subsidiary is duly organized and existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and qualified and
licensed to do business in, and in good standing in, any state where the failure
to be so licensed or qualified could be expected to constitute a Material
Adverse Change.

 

 
36

--------------------------------------------------------------------------------

 

 

(b)     Set forth on Schedule 5.3(b), is a complete and accurate list of
Parent’s direct and indirect Subsidiaries as of the Closing Date, showing: (i)
the jurisdiction of their incorporation or organization; (ii) the number of
shares of each class of common and preferred Capital Stock authorized for each
of such Subsidiaries; and (iii) the number and the percentage of the outstanding
shares of each such class owned directly or indirectly by Parent. All of the
outstanding Capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable. Except as provided on Schedule 5.3(b), as of the
Closing Date, the Loan Parties have no direct or indirect equity interest in
(and no joint venture interest with or in) any Person. Except as set forth on
Schedule 5.3(b), no Capital Stock (or any securities, instruments, warrants,
options, purchase rights, conversion or exchange rights, calls, commitments or
claims of any character convertible into or exercisable for Capital Stock) of
any direct or indirect Subsidiary of Parent is subject to the issuance of any
security, instrument, warrant, option, purchase right, conversion or exchange
right, call, commitment or claim of any right, title, or interest therein or
thereto. No Loan Party is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Capital Stock or any
security convertible into or exchangeable for any of Capital Stock.

 

5.4     Due Authorization; No Conflict.

 

(a)     The execution, delivery, and performance by each Borrower of this
Agreement and by each Loan Party of the other Loan Documents to which it is a
party have been duly authorized by all necessary action on the part of such
Borrower and such other Loan Parties.

 

(b)     The execution, delivery, and performance by each Borrower of this
Agreement and by each Loan Party of the other Loan Documents to which it is a
party do not and will not (i) violate any provision of any Legal Requirement
(including Regulations U and X of the Federal Reserve Board) applicable to any
Loan Party, the Governing Documents of any Loan Party, or any order, judgment,
or decree of any court or other Governmental Authority binding on any Loan
Party, except where such violations would not reasonably be expected,
individually or in the aggregate, to cause a Material Adverse Change, (ii)
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under any Significant Contract except where such
conflict, breach or default would not reasonably be expected, individually or in
the aggregate, to cause a Material Adverse Change, (iii) conflict with, result
in a breach of or constitute a default under the articles of incorporation,
bylaws or other organizational documents of any Loan Party, (iv) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of any Loan Party, other than Liens securing the
Obligations, or (v) require any approval of the shareholders of any Loan Party
or any approval or consent of any Person under any Significant Contract, except
for any such approval or consent that has been obtained and except where failure
to obtain such approval or consent would not reasonably be expected,
individually or in the aggregate, to cause a Material Adverse Change.

 

(c)     Other than the taking of any action expressly required under this
Agreement and the Loan Documents, the execution, delivery, and performance by
Borrowers of this Agreement and the Loan Documents to which Borrowers or the
other Loan Parties are a party does not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
federal, state, foreign, or other Governmental Authority or other Person.

 

(d)     This Agreement and the other Loan Documents to which each Loan Party is
a party, and all other documents contemplated hereby and thereby, when executed
and delivered by such Loan Party, will be the legally valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

 

 
37

--------------------------------------------------------------------------------

 

 

(e)     The Liens granted by each Loan Party to Administrative Agent, for the
benefit of the Secured Parties, in and to its Property pursuant to this
Agreement and the other Loan Documents are validly created and first priority
perfected Liens, subject only to Permitted Liens and Liens perfected only by
possession, to the extent Administrative Agent has not obtained or does not
maintain possession of such Collateral.

 

5.5     Claims, Disputes, and Litigation. There are no Adverse Proceedings
pending by or against any Borrower before any Governmental Authority and
Borrowers do not have Knowledge of any pending or threatened Adverse Proceeding
involving any Loan Party, except for: (a) ongoing collection matters in which
such Loan Party is the claimant, petitioner or plaintiff, (b) the litigation
commenced prior to the Closing Date and disclosed on Schedule 5.5 and (c) other
matters that could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Change.

 

5.6     No Material Adverse Change. There has not been a Material Adverse Change
since December 31, 2013.

 

5.7     No Fraudulent Transfer. No transfer of Property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of any Loan Party.

 

5.8     Employee Benefits. No Borrower, nor any of its Subsidiaries or ERISA
Affiliates, maintains or contributes to any Benefit Plan, other than those
listed on Schedule 5.8 (as updated from time to time after the Closing Date
solely for informational purposes and not to correct any mistake in or omission
from Schedule 5.8 as of the Closing Date upon delivery by Borrower
Representative to Administrative Agent of a supplemental Schedule). Each
Borrower, each of its Subsidiaries and each ERISA Affiliate have satisfied the
minimum funding standards of ERISA and the IRC with respect to each Benefit Plan
to which it is obligated to contribute. No ERISA Event has occurred nor has any
other event occurred that may result in an ERISA Event that reasonably could be
expected, individually or in the aggregate, to result in a Material Adverse
Change. No Borrower, nor any of its Subsidiaries or ERISA Affiliates, nor any
fiduciary of any Plan, is subject to any direct or indirect liability with
respect to any Plan under any applicable law, treaty, rule, regulation, or
agreement.

 

5.9     Environmental Condition. No Environmental Lien has attached to any
revenues or to any real or personal property owned or operated by any Loan
Party. Except with respect to any summons, citation, claim, notice or directive
that could not reasonably be expected to result in liability to the Loan Parties
in excess of $100,000 individually or $200,000 in the aggregate, no Loan Party
has received a summons, citation, claim, notice, or directive from the
Environmental Protection Agency or any other federal, state, or local
governmental environmental or occupational safety agency concerning any action
or omission by any Loan Party. To Borrowers’ Knowledge, except with respect to
any disposal, release, or threatened release that could not reasonably be
expected to result in liability to the Loan Parties in excess of $100,000
individually or $200,000 in the aggregate, no Hazardous Materials, solid waste,
or oil and gas exploration and production wastes, have been disposed of or
otherwise released and there has been no threatened release of any Hazardous
Materials on, to, or from any Property of any Loan Party except in compliance
with Environmental Laws and in a manner that does not pose an imminent and
substantial endangerment to public health or welfare or the environment. No
Borrower nor any of its Subsidiaries has any known liability (contingent or
otherwise) in connection with any release or threatened release of any oil,
Hazardous Material or solid waste into the environment that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change. To Borrowers’ Knowledge, (A) all Hazardous Materials and solid waste, if
any, generated at any and all Property of the Loan Parties have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment, and (B) all such transport carriers and treatment
and disposal facilities have been and are operating in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws.

 

 
38

--------------------------------------------------------------------------------

 

 

5.10     Compliance with Law; Permits; Properties. Each Loan Party (i) has all
Permits required by any Legal Requirement for it to conduct its business, each
of which is in full force and effect, is final and not subject to review on
appeal and is not the subject of any pending or, to its knowledge, threatened
attack by direct or collateral proceeding, (ii) is in compliance in all material
respects with each Permit applicable to it and in compliance in all material
respects with all other Legal Requirements relating to it or any of its
respective Properties, and (iii) has timely filed all material reports,
documents and other materials required to be filed by it under all Legal
Requirements with any Governmental Authority and has retained all material
records and documents required to be retained by it under all Legal
Requirements, except where such failure to timely file or retain records could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change. No Permit is the subject of any pending or, to any
Borrower’s Knowledge, threatened challenge or revocation. No Loan Party is aware
of any event or circumstance constituting noncompliance (or any Person alleging
noncompliance) with any rule or regulation of the FCC except, in each case,
where the failure to have, comply or file could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change. Except
for such acts or failures to act as do not result in and could not be expected
to result in a Material Adverse Change, the Properties of the Loan Parties have
been maintained, operated and developed in a good and workmanlike manner and in
conformity with all applicable laws and all rules, regulations and orders of all
duly constituted authorities having jurisdiction and in conformity with the
provisions of all leases, subleases or other contracts pertaining thereto. No
Loan Party has entered into, and Properties of the Loan Parties are not subject
to, any agreements, consent orders, administrative orders or similar obligations
based on a violation or alleged violation of Legal Requirements. To the extent
requested by the Administrative Agent, the Loan Parties have delivered to the
Administrative Agent a true and complete copy of each Permit.

 

5.11     Insurance. Schedule 5.11 attached hereto contains an accurate and
complete description as of the Closing Date of all material policies of
insurance owned or held by each Loan Party. All such policies are in full force
and effect, name each Loan Party as a named insured, all premiums with respect
thereto covering all periods up to and including the Closing Date have been
paid, and no notice of cancellation or termination has been received with
respect to any such policy. No Loan Party has been refused any bonds or
insurance with respect to its assets or operations, nor has its coverage been
limited below usual and customary bond or policy limits, by any bonding company
or insurance carrier to which it has applied for any such bond or insurance or
with which it has carried insurance during the last three years.

 

5.12     Hedging Agreements. No Loan Party is party to a Hedging Agreement.

 

5.13     Brokerage Fees. Except as set forth on Schedule 5.13, no brokerage
commission or finder’s fees has or shall be incurred or payable in connection
with or as a result of Borrowers’ obtaining financing from Lender Group under
this Agreement. Except as disclosed on Schedule 5.13, no proceeds of any Loans
have been used, either directly or indirectly, to pay any commissions or fees
set forth on Schedule 5.13.

 

5.14     Intellectual Property. Each Loan Party owns or possesses adequate
licenses or other rights to use all patents, patent applications, trademarks,
trademark applications, service marks, service mark applications, trade names,
copyrights, trade secrets and know-how (collectively, the “Intellectual
Property”) that are necessary for the operation of its business as currently
conducted. No claim is pending or, to the Knowledge of Borrowers, threatened, to
the effect that any Loan Party infringes upon, or conflicts with, the asserted
rights of any other Person under any Intellectual Property, and to Borrowers’
Knowledge there is no basis for any such claim (whether pending or threatened).

 

 
39

--------------------------------------------------------------------------------

 

 

5.15     Significant Contracts; No Default or Burdensome Restrictions. The
Significant Contracts are in full force and effect in accordance with their
respective terms, and there exist no defaults in the performance of any
obligation thereunder except where such defaults would not reasonably be
expected, individually or in the aggregate, to cause a Material Adverse Change.
Additionally, Borrowers have no Knowledge of any event that with notice or lapse
of time, or both, would constitute a default under any Significant Contract. No
Loan Party is a party to any indenture, loan, or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction or provision of any Permit, applicable law or governmental
regulation that could reasonably be expected, individually or in the aggregate,
to cause a Material Adverse Change. No Loan Party presently anticipates that
future expenditures needed to meet the provisions of any statutes, orders, rules
or regulations of a Governmental Authority will be so burdensome as to result,
individually or in the aggregate, in a Material Adverse Change. No Loan Party is
party to any agreement or instrument or otherwise subject to any restriction or
encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Capital Stock to any Borrower or any
Subsidiary or to transfer any of its assets or properties to any Borrower or any
Subsidiary in each case other than existing under or by reason of the Loan
Documents or Legal Requirements.

 

5.16     Accounts. Set forth on Schedule 5.16 are all of the DDAs, securities
accounts and commodities accounts of the Loan Parties, including, with respect
to each depository, securities intermediary or commodities intermediary, as the
case may be, (i) the name and address of such depository, securities
intermediary or commodities intermediary, (ii) the account numbers of the
accounts maintained with such depository, securities intermediary or commodities
intermediary and (iii) designated each applicable accounts as the Funding
Account or a Collections Account.

 

5.17     Complete Disclosure. Each Loan Party has disclosed to Lender Group all
agreements, instruments and corporate or other restrictions to which such Loan
Party is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Change. No financial statement, material report, material certificate or other
material information furnished, taken together as a whole, by or on behalf of
any Loan Party to Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.18     Investment Company Status. No Loan Party is required to be registered
as an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

5.19     Tax Returns and Payments. Each Loan Party has duly filed or caused to
be filed all material federal, state, local and other tax returns required by
Legal Requirements to be filed, and has paid, or made adequate provision for the
payment of, all material federal, state, local and other Taxes which are due and
payable. Such returns accurately reflect in all material respects all liability
for taxes of the Loan Parties for the periods covered thereby. As of the Closing
Date, there is no ongoing audit or examination or, to the knowledge of any
Borrower, other investigation by any Governmental Authority of the tax liability
of any Loan Party, and none of the Borrowers is aware of any proposed material
Tax assessment against it or any other Loan Party. No Governmental Authority has
asserted any Lien or other claim against any Loan Party with respect to unpaid
taxes which has not been discharged or resolved other than Permitted Liens. The
charges, accruals and reserves on the books of the applicable Loan Parties in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of the applicable Loan Party are in
accordance with GAAP.

 

 
40

--------------------------------------------------------------------------------

 

 

5.20     Labor Matters. As of the Closing Date, (a) no Loan Party is party to
any collective bargaining agreement nor has any labor union been recognized as
the representative of its employees; and (b) there are no strikes, lockouts or
slowdowns against any Loan Party pending or, to the Knowledge of Borrowers,
threatened or contemplated. The hours worked by and payments made to employees
of the Loan Parties have not been in material violation of the Fair Labor
Standards Act or any other Legal Requirement dealing with such matters. All
payments due from any Loan Party, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change.

 

5.21     Anti-Corruption Laws and OFAC. To the Knowledge of Parent, the Loan
Parties and their respective directors, officers, employees and agents (in
acting on behalf of a Loan Party) are in compliance with Anti-Corruption Laws in
all material respects. No Loan Party is in violation of any of the country or
list-based economic and trade sanctions administered and enforced by OFAC. No
Loan Party (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any of its
assets located in Sanctioned Entities; or (c) derives any revenues from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
Borrowers will not use the proceeds of any Loan hereunder to fund any operation
in, finance any investments or activities in, or make payments to, a Sanctioned
Person or Sanctioned Entity or in violation of any Anti-Corruption Law.

 

5.22     Solvency. After giving effect to any contribution provisions contained
in any Loan Documents, each of the Loan Parties is Solvent.

 

5.23     No Foreign Subsidiaries. No Loan Party has any Subsidiaries that are
organized outside of the United States or formed under the laws of a
jurisdiction other than the United States.

 

5.24     Financial Statements. The audited financial statements of the Loan
Parties for the fiscal year ended December 31, 2013 and the unaudited financial
statements of the Loan Parties dated June 30, 2014 are complete and correct in
all material respects and fairly present on a consolidated basis the assets,
liabilities and financial position of the Loan Parties as at the dates of such
financial statements, and the results of the operations and changes of financial
position for the periods then ended (other than customary year–end adjustments
and lack of footnotes for unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
Indebtedness and other material liabilities, direct or contingent, of the Loan
Parties as of the dates thereof, including material liabilities for taxes,
commitments and Indebtedness, in each case, to the extent required to be
disclosed under GAAP.

 

5.25     Absence of Defaults. To the Knowledge of the Borrowers, no event has
occurred or is continuing which constitutes a Default or an Event of Default.

 

5.26     Casualty Events. To the Knowledge of the Borrowers, no Casualty Event
has occurred since December 31, 2013 which would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change.

 

5.27     FCC Licenses. All licenses issued to any Loan Party by the FCC are set
forth on Schedule 5.27, as of the date set forth therein. The Loan Parties
possess such valid and current licenses and authorizations issued by the FCC as
are required to conduct their respective businesses as currently conducted and
such licenses are in full force and effect, except as otherwise disclosed on
Schedule 5.27.  Except as disclosed in Schedule 5.27, no such FCC license is
subject to: (i) any pending modification or amendment, (ii) any revocation
proceedings, (iii) any event, which with the giving of notice or the lapse or
time or both, would constitute grounds for revocation, (iv) any condition, event
or occurrence existing, or any proceeding conducted or threatened by a
Governmental Authority, which would reasonably be expected to cause the
termination, suspension, cancellation, or nonrenewal thereof, or the imposition
of any penalty, or fine, or (v) an outstanding decree, decision, judgment, or
order that has been issued by the FCC, which would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change. All
material fees required by the FCC to be paid as of the date hereof have been
timely and fully paid.  No Loan Party is required to obtain a Permit from any
PUC in order to conduct its wireless business.  No Loan Party has
received any notice of complaint, investigation or decision of a state PUC
regarding its wireless operations.

 

 
41

--------------------------------------------------------------------------------

 

 

6.

AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that until payment and performance in full of
the Obligations, such Borrower shall, and shall cause each of its Subsidiaries
to, do all of the following:

 

6.1     Financial Reporting.

 

(a)     Provide Administrative Agent (who shall promptly provide a copy of the
same to each Lender) with the following documents and information at the
following times in form reasonably satisfactory to Administrative Agent during
the term of this Agreement:     

 

(i)      Annual Financial Statements. As soon as available, but in any event
within 90 days (or such shorter period as the SEC shall specify for the filing
of annual reports on Form 10-K) after the end of each Fiscal Year plus the term
of any extensions permitted to be taken by Parent in accordance with SEC rules
and regulations in respect of such annual reports, a copy of the audited
consolidated balance sheet of Parent and its consolidated Subsidiaries as at the
end of such year and the related audited consolidated statements of operations,
of stockholders' equity and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year, audited and reported on by Marcum LLP or another firm
of independent certified public accountants reasonably acceptable to
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied. Information required to be delivered pursuant to this
Section 6.1(a)(i) and Section 6.1(a)(ii) may be delivered by electronic
communication pursuant to procedures approved by Administrative Agent pursuant
to Section 12.2, such approval not to be unreasonably withheld or delayed.     

 

(ii)      Quarterly Financial Statements. As soon as available, but in any event
not later than 45 days (or such shorter period as the SEC shall specify for the
filing of quarterly reports on Form 10-Q) after the end of each of the first
three Fiscal Quarters of each Fiscal Year plus the term of any extensions
permitted to be taken by Parent in accordance with SEC rules and regulations in
respect of such quarterly reports, the unaudited condensed consolidated balance
sheet of Parent and its consolidated Subsidiaries as at the end of such quarter
and the related unaudited condensed consolidated statements of operations, of
stockholders’ equity and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as presenting fairly in all material respects the consolidated financial
condition of Parent and its Subsidiaries as at such date, and the consolidated
results of their operations and their cash flows for the period then ended in
accordance with GAAP consistently applied (subject to normal year-end audit
adjustments and the absence of footnote disclosures as permitted under the rules
of the SEC).     

 

 
42

--------------------------------------------------------------------------------

 

 

(iii)      Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 6.1(a)(i) or Section 6.1(a)(ii),
a Compliance Certificate executed by a Financial Officer of Borrower
Representative (A) certifying as to whether a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (B) enclosing deposit and securities accounts statements demonstrating
compliance with Section 6.16, and (C) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recent audited
financial statements delivered pursuant to Section 6.1(a)(i) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

 

(iv)      Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 6.1(a)(i) and to the extent there
has been a change in insurance coverage of any Loan Party since the last
delivery of insurance certificates to Administrative Agent, deliver to
Administrative Agent a certificate of insurance coverage from each insurer or
broker with respect to the insurance required by Section 6.8, in form and
substance reasonably satisfactory to Administrative Agent, and, if requested by
Administrative Agent or any Lender, all copies of the applicable policies.     

 

(v)      Reports to Shareholders and Filings with SEC. Within three days after
the same are sent, deliver to Administrative Agent copies of all financial
statements and reports that Parent sends to the holders of any class of its debt
securities or public equity securities generally and, within three days after
the same are filed, copies of all statements and reports that Parent may file
with the SEC which are not otherwise required to be delivered to Administrative
Agent pursuant hereto. Information required to be delivered by this Section
6.1(a)(v) may be delivered by electronic communication pursuant to procedures
approved by Administrative Agent pursuant to Section 12.2).

 

 (vi)      Other Accounting Reports. Promptly upon receipt thereof, deliver to
Administrative Agent a copy of each report or management letter submitted to any
Loan Party by independent accountants in connection with any annual, interim or
special audit made by them of the books of any Loan Party, and a copy of any
response by such Loan Party, or the board of directors (or equivalent governing
body) of such Loan Party, to such management letter or report.     

 

(vii)      Annual Budget. As soon as available and in any event within 30 days
after the end of each Fiscal Year, commencing with the fiscal year ending
December 31, 2014, deliver to Administrative Agent a detailed consolidated
budget of all estimated selling expenses and general and administrative expenses
of the Loan Parties for the following four fiscal quarters (the “Budgeted SG&A
Expenses”), which Budgeted SG&A Expenses shall in each case be accompanied by a
certificate of a Financial Officer of Borrower Representative stating that such
Budgeted SG&A Expenses are based on reasonable estimates, information and
assumptions and that such Financial Officer of Borrower Representative has no
reason to believe that such Budgeted SG&A Expenses are incorrect or misleading
in any material respect.

 

(b)      Quarterly Calls. A Responsible Officer of Parent will hold and
participate in one conference call per quarter with the Lender Group, and at
such other times as the Administrative Agent requests, to discuss information
delivered pursuant to Section 6.1(a) regarding Parent’s business on a
consolidated basis. Parent will hold such conference call following the last day
of each fiscal quarter of Parent and not later than five (5) Business Days from
the time that Parent delivers the information as set forth in Section
6.1(a)(ii). Parent will provide Administrative Agent with at least three (3)
Business Days' advance notice of such calls.

 

 
43

--------------------------------------------------------------------------------

 

 

6.2     Collateral Reporting. Provide Administrative Agent (who shall promptly
provide a copy of same to each Lender) with the following documents at the
following times in form reasonably satisfactory to Administrative Agent during
the term of this Agreement:

 

(a)     Notice of Casualty Events. Promptly following such Borrower’s Knowledge
thereof, and in any event within five (5) Business Days thereof, notify
Administrative Agent of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

 

(b)     Notices under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement or report furnished to any Person by
such Borrower or notices furnished by such Borrower to any other Person,
pursuant to the terms of any preferred stock designation, indenture, loan or
credit or other similar agreement, other than this Agreement and not otherwise
required to be furnished to Lenders pursuant to this Agreement.

 

(c)     Notices of Corporate Changes. Prompt written notice (and in any event
within thirty (30) days prior thereto) of any proposed change to the Governing
Documents or any preferred stock designation of such Borrower or any of its
Subsidiaries.

 

(d)     Disclosure Updates. Promptly and in no event later than ten (10)
Business Days after obtaining Knowledge thereof, (i) notify Administrative Agent
if any written information, exhibit, or report furnished to any member of the
Lender Group contained when made any untrue statement of a material fact or
omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and (ii)
correct any material defect or error that may be discovered therein or in any
Loan Document or in the execution, acknowledgement, filing, or recordation
thereof. Such notice or correction shall neither constitute a waiver of any
Default or Event of Default nor shall it affect any rights of Administrative
Agent and Lenders under Article 9.

 

(e)     Other Requested Information. Promptly following any request therefor,
(i) copies of all material reports and written information to and from (A) the
FCC with jurisdiction over the property or business of any Loan Party or (B) the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor or other agencies or authorities concerning
environmental, health or safety matters, and (ii) such other reasonable
information regarding the operations, business affairs and financial condition
of any Loan Party (including any Plan or Multiemployer Plan and any reports or
other information required to be filed under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as Administrative Agent may
reasonably request.

 

6.3     Notices of Material Events. Deliver to Administrative Agent (who shall
promptly deliver a copy of the same to each Lender) prompt written notice of the
following:

 

(a)     the occurrence of any Default or Event of Default;

 

(b)     the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting such Borrower or any of its
Subsidiaries not previously disclosed in writing to Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to Lenders that (x) seeks injunctive relief, or
(y) could reasonably be expected to result in liability in excess of $100,000
net of insurance coverage, including normal deductibles;

 

 
44

--------------------------------------------------------------------------------

 

 

(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount exceeding $100,000;

 

(d)     the giving or receipt of any notice of breach or default under any
Significant Contract; and

 

(e)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Change.

 

Each notice delivered under this Section 6.3 shall be accompanied by a statement
of a Financial Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

6.4     Existence. Unless otherwise expressly permitted pursuant to Section 7.3,
at all times preserve and keep in full force and effect the valid existence and
good standing of such Borrower and its Subsidiaries and any rights and
franchises material to the business of each such Person.

 

6.5     Performance of Obligations under Loan Documents.

 

(a)     Pay the Loans according to the terms hereof and do and perform every act
and discharge all of the obligations to be performed and discharged by such
Borrower or its Subsidiaries under the Loan Documents, including this Agreement,
at the time or times and in the manner specified.

 

(b)     Make payments hereunder and under the other Loan Documents by or on
behalf of such Borrower without setoff or counterclaim and free and clear of,
and without deduction or withholding for or on account of, any Indemnified Taxes
or Other Taxes.

 

6.6     Operation and Maintenance of Properties, Professional Staff and
Licenses.

 

(a)     Operate its material Properties or cause such material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all governmental requirements, including applicable
Environmental Laws, except, in each case, where the failure to comply could not
reasonably be expected to result in a Material Adverse Change.

 

(b)     Keep and maintain in good repair, working order, condition, and
efficiency (ordinary wear and tear excepted) all of its Properties, including
all equipment, machinery and facilities, except, in each case, where the failure
to do so could not reasonably be expected to result in a Material Adverse
Change.

 

(c)     Perform all acts and execute such documents as Administrative Agent may
reasonably require in order to maintain the existence, perfection and first
priority of Administrative Agent’s Lien on the Collateral, subject to Permitted
Liens.

 

(d)     Comply in all material respects with the terms and conditions set forth
in the Significant Contracts.

 

(e)     Obtain and maintain all licenses, permits and authorizations (including
FCC licenses) as are necessary and material to operate its business in
accordance with all Legal Requirements.

 

 
45

--------------------------------------------------------------------------------

 

 

6.7     Taxes.

 

(a)     Pay all Taxes that are not subject to a Permitted Protest due or payable
by, or imposed, levied, or assessed against such Borrower (or any Subsidiary of
such Borrower) or any of its property or assets to be paid in full, before
delinquency;

 

(b)     Make timely payment or deposit of all such federal, state, and local
Taxes, assessments, or contributions that are not subject to a Permitted Protest
required of it (or a Subsidiary of such Borrower) by law, and execute and
deliver to Administrative Agent, on demand, appropriate certificates attesting
to the payment thereof or deposit with respect thereto;

 

(c)     Make timely payment or deposit of all Tax payments and withholding Taxes
required of it and its Subsidiaries by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income Taxes, and, upon request, furnish Administrative Agent with proof
reasonably satisfactory to Administrative Agent indicating that such Borrower
has made such payments or deposits; and except, in each case, to the extent that
(x) the validity of any such assessment, Tax, contribution or withholding
described in this Section 6.7 shall be the subject of a Permitted Protest or (y)
the failure to do so could not reasonably be expected to result in a Material
Adverse Change.

 

6.8     Insurance.

 

(a)     Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. The loss payable clauses or provisions in said insurance
policy or policies insuring any of the Collateral shall be endorsed in favor of
and made payable to Administrative Agent, its successors and/or assigns, as
their interests may appear and such policies shall name Administrative Agent for
the benefit of the Secured Parties as “additional insured” or “sole loss payee”,
as applicable, and provide that no cancellation, material reduction in amount or
material change in coverage shall be effective until at least thirty (30) days
after receipt by Administrative Agent of notice thereof. All such policies of
insurance shall include a waiver of subrogation and otherwise be in such form,
with such companies, in such amounts and with deductibles as may be reasonably
satisfactory to Administrative Agent. Upon Administrative Agent’s written
request, such Borrower shall deliver to Administrative Agent certified copies of
such policies of insurance and evidence of the payment of all premiums therefor.

 

(b)     Subject to Section 2.3(c)(iii)(C), to the extent not otherwise
designated for the satisfaction of third party claims, any monies received as
payment for any loss under any insurance policy, including the insurance
policies mentioned above, shall be applied, at such Borrower’s option and to the
extent possible, to remedy the Casualty Event.

 

6.9     Compliance with Laws. Comply with the requirements of all Legal
Requirements, including all Environmental Laws, the Fair Labor Standards Act and
the Americans With Disabilities Act, other than Legal Requirements, the
non-compliance with which, individually or in the aggregate, would not result in
and reasonably could not be expected to result in a Material Adverse Change, and
provide to Administrative Agent documentation of such compliance which
Administrative Agent reasonably requests.

 

6.10     Environmental Matters.

 

(a)     Promptly notify Administrative Agent in writing of any threatened
action, investigation or inquiry by any Governmental Authority of which such
Borrower or any of its Subsidiaries has Knowledge in connection with any
Environmental Laws that would reasonably be expected to result in a liability or
obligation exceeding $100,000.

 

 
46

--------------------------------------------------------------------------------

 

 

(b)     To the extent in such Borrower’s possession, custody or control, provide
to Administrative Agent reports of audits and tests of environmental compliance
or conditions as may be reasonably requested by Administrative Agent or as
otherwise required to be obtained by any Governmental Authority in connection
with such Borrower’s or its Subsidiaries’ existing and hereafter acquired
material Properties.

 

(c)     Keep any property either owned or operated by such Borrower or any of
its Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, and promptly provide Administrative Agent
with written notice within 10 days of the receipt of any of the following: (i)
notice that an Environmental Lien has been filed against any of the real or
personal property of such Borrower or any of its Subsidiaries, (ii) commencement
of any Environmental Action or notice that an Environmental Action will be filed
against Borrower or any of its Subsidiaries that reasonably could be expected to
result in a Material Adverse Change, and (iii) notice of a violation, citation,
or other administrative order which reasonably could be expected to result in a
Material Adverse Change.

 

6.11     Employee Benefits.

 

(a)     Cause to be delivered to Administrative Agent: (i) promptly, and in any
event within ten (10) Business Days after such Borrower or any of its
Subsidiaries obtains Knowledge that an ERISA Event has occurred that has
resulted in or reasonably could be expected to result in a Material Adverse
Change, a written statement of a Financial Officer of such Borrower describing
such ERISA Event and any action that is being taking with respect thereto by
such Borrower, any such Subsidiary or ERISA Affiliate, and any action taken or
threatened by the IRS, Department of Labor, or PBGC, (ii) promptly, and in any
event within three (3) Business Days after such Borrower or any of its
Subsidiaries obtains Knowledge of the filing thereof with the IRS, a copy of
each funding waiver request filed with respect to any Benefit Plan and all
communications received by such Borrower, any of its Subsidiaries or, to the
Knowledge of Borrower, any ERISA Affiliate with respect to such request, and
(iii) promptly, and in any event within three (3) Business Days after Borrower
or any of its Subsidiaries obtains Knowledge of the receipt by such Borrower,
any of its Subsidiaries or any ERISA Affiliate, of the PBGC’s intention to
terminate a Benefit Plan or to have a trustee appointed to administer a Benefit
Plan, copies of each such notice.

 

(b)     Cause to be delivered to Administrative Agent, upon Administrative
Agent’s request, each of the following: (i) a copy of each Plan (or, where any
such plan is not in writing, complete description thereof) (and if applicable,
related trust agreements or other funding instruments) and all amendments
thereto, all written interpretations thereof and written descriptions thereof
that have been distributed to employees or former employees of such Borrower or
its Subsidiaries; (ii) the most recent determination letter issued by the IRS
with respect to each Benefit Plan; (iii) for the three most recent plan years,
annual reports on Form 5500 Series required to be filed with any governmental
agency for each Benefit Plan; (iv) to the extent available to such Borrower, all
actuarial reports prepared for the last three plan years for each Benefit Plan;
(v) a listing of all Multiemployer Plans, with the aggregate amount of the most
recent annual contributions required to be made by Borrower or any ERISA
Affiliate to each such plan and copies of the collective bargaining agreements
requiring such contributions; (vi) any material information that has been
provided to such Borrower or any ERISA Affiliate regarding withdrawal liability
under any Multiemployer Plan; and (vii) the aggregate amount of the most recent
annual payments made to former employees of such Borrower or its Subsidiaries
under any Retiree Health Plan.

 

 
47

--------------------------------------------------------------------------------

 

 

6.12     Further Assurances.

 

(a)     At Administrative Agent’s reasonable request, promptly cure any defects
in the creation or issuance of the Obligations or the execution or delivery of
the Obligations and/or Loan Documents, including this Agreement.

 

(b)     At its expense promptly execute and deliver, and cause each of its
Subsidiaries to promptly execute and deliver, to Administrative Agent upon the
Administrative Agent’s reasonable request, all such other documents, agreements
and instruments as may be reasonably necessary to comply with or accomplish the
covenants and agreements of such Borrower or any of its Subsidiaries in the Loan
Documents, including this Agreement.

 

(c)     Such Borrower hereby authorizes Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of such Borrower or any of its
Subsidiaries where permitted by law. A carbon, photographic or other
reproduction of the Loan Documents or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Administrative Agent shall endeavor to promptly provide
Parent with notice and copies of such financing or continuation statements, and
amendments thereto.

 

6.13     Payment of Trade Payables and Indebtedness.

 

(a)     Except to the extent subject to a Permitted Protest, pay all liabilities
and debt owed by such Borrower and each of its Subsidiaries on ordinary trade
terms to vendors, suppliers and other Persons providing goods and services used
by such Borrower and each Subsidiary in the ordinary course of its business; and

 

(b)     pay the Indebtedness of such Borrower and its Subsidiaries and other
obligations, (excluding tax liabilities addressed in Section 6.7 and the
Obligations, which are addressed in Section 6.5), before the same shall become
delinquent or in default, except to the extent (x) the failure to do so could
not reasonably be expected to result in a Material Adverse Change or (y) the
validity or amount thereof is the subject of a Permitted Protest.

 

6.14     Inspection of Property and Books and Records.

 

(a)     Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Borrower and its Subsidiaries, as applicable.

 

(b)     Permit representatives and independent contractors of Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine their respective company, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective managers, directors, officers, and
independent public accountants, all at the reasonable expense, of Borrowers and
at such reasonable times during normal business hours upon reasonable advance
notice to Borrower Representative; provided, however, so long as no Event of
Default shall have occurred and be continuing, such inspection visits shall be
limited to once a year.

 

6.15     Observer Rights.

 

(a)     Permit Administrative Agent to appoint an observer (the “Observer”) to
the board of directors of such Borrower and each of its Subsidiaries (each a
“Board”). The Observer shall have the right to attend all meetings of each Board
(and committee thereof) in a non-voting observer capacity.

 

 
48

--------------------------------------------------------------------------------

 

 

(b)     Provide to the Observer all materials provided to the members of each
Board (and committee thereof) and notice of such meetings, all in the manner and
at the time provided to the members of such Board (and committee thereof).

 

(c)     Reimburse Administrative Agent for all of its reasonable hotel, travel,
meals and other out-of-pocket expenses incurred by Administrative Agent’s
representative in attending any meeting of directors or stockholders or any
committee of the Loan Parties upon presentation of invoices or other
documentation of such expenses.

  

(d)     Notwithstanding the foregoing, each Borrower reserves the right to
exclude the Observer from access to any material or meeting or portion thereof
if such Borrower believes upon advice of counsel that such exclusion is
reasonably necessary to preserve the attorney-client privilege or to protect
highly confidential proprietary information.

 

6.16     Minimum Balances. Parent, on a consolidated basis with its
Subsidiaries, shall at all times maintain in deposit accounts or securities
accounts (as each such term is defined in the UCC) with respect to which
Administrative Agent has a perfected first priority security interest in, and
control over, unrestricted cash or Cash Equivalents greater than or equal to
$6,500,000.

 

7.

NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that until payment and performance in full of
the Obligations, such Borrower will not, and will not permit any of its
Subsidiaries to, do any of the following:

 

7.1     Indebtedness. Create, incur, assume, permit, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

 

(a)     Indebtedness of a Loan Party to another Loan Party, provided that such
Indebtedness is not held, assigned, transferred, negotiated or pledged to any
Person other than a Borrower or one of its wholly-owned Subsidiaries, and,
provided further, that any such Indebtedness owed by a Borrower or a Subsidiary
shall be subordinated to the Obligations on terms satisfactory to Administrative
Agent; and

 

(b)     Permitted Indebtedness;

 

provided, that no agreement or instrument with respect to Indebtedness permitted
to be incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Loan Party to make any payment to
Parent or any of its Subsidiaries (in the form of dividends, intercompany
advances or otherwise).

 

7.2     Liens. Create, incur, assume, or permit to exist, directly or
indirectly, any Lien on or with respect to any of its property or assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens.

 

7.3     Restrictions on Fundamental Changes.

 

(a)     Enter into any merger, consolidation, reorganization, spinoff, splitoff
or other similar transaction other than (i) a merger into Parent of one or more
of the other Loan Parties, provided that Parent is the surviving entity, (ii) a
merger of one or more of the Loan Parties (other than Parent) into another Loan
Party, provided that a Loan Party is the surviving entity, (iii) a Permitted
Acquisition, or (iv) a Hetnets Spin-Off, provided that (x) no Default or Event
of Default has occurred and is continuing at the time of the consummation of the
Hetnets Spin-Off or would result therefrom, and (y) at least 15 days prior to
the consummation of a Hetnets Spin-Off, Borrower Representative shall deliver to
Administrative Agent the following: (A) notice of such Hetnets Spin-Off,
describing the structure thereof in reasonable detail; (B) a guaranty executed
by the Spin-Off Entity in substantially the form of the Guaranty and otherwise
reasonably satisfactory to the Administrative Agent, (C) a security agreement
executed by the Spin-Off Entity in substantially the form of the Security
Agreement and otherwise reasonably satisfactory to the Administrative Agent, (D)
any financing statements, fixture filings or other documents or instruments
required in order for Administrative Agent to continue at all times following
such change to have a valid, legal and perfected first-priority liens and
security interest in all the Collateral of Hetnets (subject only to Permitted
Liens) as the same exists immediately prior to the Hetnets Spin-Off, (E) legal
opinions in form and substance reasonably satisfactory to Administrative Agent,
and (F) such corporate resolutions and organizational documents reasonably
requested by Administrative Agent.

 

 
49

--------------------------------------------------------------------------------

 

 

(b)     Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

 

(c)     Convey, sell, license, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or substantially all of its
property or assets, other than a disposition by one or more Loan Parties (other
than Parent) of all or substantially all of its property or assets to another
Loan Party or a Permitted Hetnets Spin-Off.

 

7.4     Disposal of Assets. Sell, lease, assign, convey, transfer, or otherwise
dispose of any Properties or assets other than:

 

(a)     dispositions of cash for transactions permitted by this Agreement;

 

(b)     dispositions of Cash Equivalents for fair market value;

 

(c)     sales of Network Assets to buyers in the ordinary course of business as
currently conducted;

 

(d)     the sale, lease, assignment, conveyance, transfer, or other disposition
(each a “Disposition”) of equipment that is no longer necessary for its
business;

 

(e)     Dispositions of assets by any Loan Party to any other Loan Party (other
than any disposition by any Borrower in one transaction or a series of
transactions of all or substantially all of its assets);

 

(f)     the payment of dividends if and to the extent permitted under Section
7.9;

 

(g)     Dispositions of assets in connection with a Permitted Hetnets Spin-Off;
and

 

(h)     Dispositions of assets acquired in connection with a Permitted
Acquisition that are no longer reasonably required for the operations of the
business conducted by any Loan Party.

 

7.5     Organizational Changes. Change (i) its corporate name or any trade name
used to identify such Person in the conduct of its business or in the ownership
of its Properties (or adopt any new trade name), (ii) its corporate structure
(within the meaning of the UCC), (iii) the location of its chief executive
office or principal place of business if such Person is not a registered
organization under the UCC, (iv) its jurisdiction of organization or its
organizational identification number in such jurisdiction of organization, or
(v) its FEIN; provided (x) such Borrower or Subsidiary may effect any such
change upon at least 30 days prior written notice by Borrower Representative to
Administrative Agent of such change and so long as, at the time of such written
notification, such Borrower or such Subsidiary provides any financing
statements, fixture filings or other documents or instruments required in order
for Administrative Agent to continue at all times following such change to have
a valid, legal and perfected first-priority liens and security interest in all
the Collateral (subject only to Permitted Liens); and (y) such changes may be
made in connection with a Permitted Hetnets Spin-Off.

 

 
50

--------------------------------------------------------------------------------

 

 

7.6     Guarantee. Guarantee or otherwise become in any way liable with respect
to the obligations of any third Person except (a) by endorsement of instruments
or items of payment for deposit to the account of such Borrower or which are
transmitted or turned over to Administrative Agent, (b) guarantees by any Loan
Party pursuant to the terms of the Guaranty, and (c) to the extent permitted
under Section 7.1.

 

7.7     Nature of Business. Make any material change in the principal nature of
such Borrower’s or any of its Subsidiaries’ business as conducted on the Closing
Date.

 

7.8     Prepayments and Amendments of Indebtedness. Prepay, redeem, retire,
defease, purchase, or otherwise acquire any Indebtedness owing to any third
Person, other than the Obligations in accordance with this Agreement and the
other Loan Documents; provided that any Loan Party may prepay, redeem or defease
any Permitted Indebtedness so long as at the time of any such act and
immediately after giving effect thereto, no Default shall have occurred and be
continuing.

 

7.9     Limitations on Dividends and Distributions. Declare or pay any dividends
upon any of its Capital Stock; purchase, redeem, retire or otherwise acquire,
directly or indirectly, any of its Capital Stock; make any distribution of cash,
property or assets among the holders of its Capital Stock, or make any change in
its capital structure except as otherwise permitted hereunder; provided that:

 

(a)     Parent or any Subsidiary may pay dividends in shares of its own
Qualified Capital Stock; and

 

(b)     any Subsidiary may pay cash dividends to any Borrower.

 

7.10     Limitations on Issuance of Capital Stock. Issue any Disqualified
Capital Stock (whether for value or otherwise) to any Person, except to the
extent permitted under Section 7.1, or issue any Capital Stock of any Subsidiary
of Parent to any Person other than Parent or another Subsidiary of Parent (but
in each case, with notice to the Administrative Agent).

 

7.11     Accounting Methods. Modify or change its method of accounting, except
as required or permitted by GAAP, or its Fiscal Year.

 

7.12     Investments. Except for Permitted Investments (as defined below),
directly or indirectly make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment. As
used in this Agreement, “Permitted Investments” means:

 

(a)     Investments in Cash Equivalents;

 

(b)     Investments in negotiable instruments for collection;

 

(c)     advances made in connection with purchases of goods or services in the
ordinary course of business;

 

(d)     Investments set forth on Schedule 7.12;

 

(e)     Investments in Subsidiaries existing on the Closing Date and Investments
in Subsidiaries formed after the Closing Date in accordance with Section 7.19;

 

 
51

--------------------------------------------------------------------------------

 

 

(f)     Investments in Capital Expenditures not prohibited under Section 7.18;

 

(g)     Business Acquisitions after the date hereof by Parent or any other Loan
Party; provided that (i) each such Business Acquisition shall consist of the
acquisition of the assets or Capital Stock of a Competitor; (ii) if such
Business Acquisition is an acquisition of Capital Stock of a Person, (x) such
Business Acquisition shall not be opposed by the board of directors (or similar
governing body) of such Person, (y) such Person shall be organized under the
laws of any political subdivision of the United States, and (z) Parent or such
Loan Party shall cause such Person to comply with Section 7.19 prior to or
within two (2) Business Days following the consummation of such Business
Acquisition, (iii) if such Business Acquisition is a merger, a Loan Party must
be the surviving entity in such merger, (iv) such Business Acquisition may not
be structured as a consolidation, (v) the representations and warranties made by
the Loan Parties in the Loan Documents shall be true and correct in all material
respects at and as if made as of the date of such Business Acquisition (after
giving effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date, (vi) no Default or Event of Default shall
have occurred and be continuing at the time of the consummation of such Business
Acquisition or would result therefrom, (vii) the Loan Parties shall not, as a
result of or in connection with any Business Acquisition, assume or incur any
contingent liabilities (whether relating to environmental, tax, litigation or
other matters) that could reasonably be expected to result in a Material Adverse
Change; (viii) such Business Acquisition shall be accretive to Consolidated
EBITDA (i.e. shall result in an increase in Consolidated EBITDA if Consolidated
EBITDA is positive prior to such Business Acquisition and shall not result in a
decrease in Consolidated EBITDA if Consolidated EBITDA is negative prior to such
Business Acquisition) immediately without taking into account merger synergies;
and (ix) prior to the consummation of any such Business Acquisition,
Administrative Agent shall have received a certificate of a Responsible Officer
setting forth the calculations and such other information as may be required to
determine compliance with clauses (vii) and (viii) above to the reasonable
satisfaction of Administrative Agent and certifying that the conditions set
forth in this clause (g) with respect to such Business Acquisition have been
satisfied; and

 

(h)     Business Acquisitions after the date hereof by Parent or any other Loan
Party; provided that (i) each such Business Acquisition shall satisfy the
conditions set forth in clauses (i) through (vii), inclusive, and clause (ix) of
Section 7.12(g); (ii) such Business Acquisition shall be financed solely from
the cash flow of the Loan Parties or financing obtained from the counterparty to
such transaction or from a third party; and (iii) any Indebtedness incurred in
connection with such Business Acquisition shall be subordinated to the
Obligations under terms and conditions satisfactory to Administrative Agent.

 

7.13     Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of such Borrower or
any of its Subsidiaries except for (a) transactions that are in the ordinary
course of such Borrower’s or such Subsidiary’s business, that are fully
disclosed to Administrative Agent, and that are no less favorable to such
Borrower or such Subsidiary, as the case may be, than would be obtained in an
arm’s length transaction with a non-Affiliate, (b) transactions between or among
the Loan Parties, and (c) compensation arrangements, indemnification agreements
and employee benefits plans for officers and directors duly approved by the
board of directors of such Borrower or such Subsidiary.

 

7.14     Use of Proceeds. Use the proceeds of the Loans for any purpose other
than for general working capital purposes (including the purchase of Network
Assets and other equipment in the ordinary course of business, lease payments
for Network Site Lease Agreements, expanding operations and facilities into new
markets, hiring additional personnel (including sales and managerial personnel)
and Permitted Acquisitions under Section 7.12(g)), in each case not in
contravention of any Legal Requirement or Loan Document; provided that no
Borrower will use the proceeds of the Loans to purchase or carry any margin
stock (within the meaning of Regulation U issued by the Federal Reserve Board)
or to extend credit to others for the purpose of purchasing or carrying any
margin stock in violation of the margin rules.

 

 
52

--------------------------------------------------------------------------------

 

 

7.15     No Prohibited Transactions under ERISA. Directly or indirectly:

 

(a)     Engage in any prohibited transaction which is reasonably likely to
result in a civil penalty or excise tax described in Sections 406 of ERISA or
4975 of the IRC for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the Department of Labor;

 

(b)     permit any Benefit Plan to fail to satisfy the minimum funding
requirements under Sections 302 of ERISA and 412 of the IRC;

 

(c)     fail to pay timely required contributions or annual installments due
with respect to any waived funding deficiency to any Benefit Plan;

 

(d)     terminate any Benefit Plan where such event would result in any
liability of such Borrower, any of its Subsidiaries or any ERISA Affiliate under
Title IV of ERISA;

 

(e)     fail to make any required contribution or payment to any Multiemployer
Plan;

 

(f)     fail to pay any required installment or any other payment required under
Section 412 of the IRC on or before the due date for such installment or other
payment; or

 

(g)     withdraw from any Multiemployer Plan where such withdrawal is reasonably
likely to result in any liability of any such entity under Title IV of ERISA;

 

which, individually or in the aggregate, results in or reasonably would be
expected to result in a claim against or liability of such Borrower, any of its
Subsidiaries or any ERISA Affiliate in excess of $100,000.

 

7.16     Hedging Agreements; Amendments to Material Agreements and Governing
Documents.

 

(a)     Enter into or maintain any Hedging Agreement.

 

(b)     Alter any Significant Contract except for alterations in the ordinary
course of business consistent with such Borrower’s past practice which could not
reasonably be expected to result in a Material Adverse Change.

 

(c)     Alter, amend or modify in any manner materially adverse to
Administrative Agent or Lenders any of its Governing Documents.

 

7.17     Negative Pledge; Restrictive Agreements. Except as contemplated and in
compliance with this Agreement, directly or indirectly enter into, incur or
permit to exist any agreement or other arrangement (other than this Agreement or
any other Loan Document) that limits (a) the ability of any Loan Party to
create, incur or permit to exist any Lien upon any of its Property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Capital Stock, to make or repay loans or advances to such
Borrower or any other Loan Party, to guarantee Indebtedness of such Borrower or
any Loan Party or to transfer any of its assets to such Borrower or any other
Loan Party.

 

7.18     Intentionally Omitted.

 

7.19     Subsidiaries; Guarantors. Create or suffer to exist any Subsidiaries
not existing on the Closing Date unless (i) such Subsidiary is a wholly-owned
Subsidiary organized under the laws of the United States or any state thereof
and (ii) such Subsidiary has delivered to Administrative Agent the following:
(A) a supplement to the Guaranty executed by such Subsidiary in the form annexed
to the Guaranty, (B) a Security Agreement executed by such Subsidiary, (C) legal
opinions in form and substance reasonably satisfactory to Administrative Agent,
and (D) such corporate resolutions and organizational documents reasonably
requested by Administrative Agent.

 

 
53

--------------------------------------------------------------------------------

 

 

8.

EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

(a)     If Borrowers or any other Loan Party fails to pay when due and payable
or when declared due and payable (i) any principal of any Loan (including any
prepayments required under Section 2.3) or (ii) any interest on any Loan or any
fee or any other Obligation (other than an amount referred to in clause (i)
above), and in the case of clause (ii) above, such failure shall continue
unremedied for a period of five (5) Business Days;

 

(b)     (i) If any Borrower fails or neglects to perform, keep, or observe in
any material respect any applicable term, provision, condition, covenant, or
agreement contained in Sections 6.1 (Financial Reporting), 6.2 (Collateral
Reporting), 6.3 (Notices of Material Events), 6.4 (Existence), 6.14(b)
(Inspection of Property and Books and Records), 6.15(a) (Observer Rights), 6.16
(Minimum Balances), Article 7 (Negative Covenants) or Section 18.8 (Public
Disclosure); (ii) if any Loan Party fails or neglects to perform, keep, or
observe in any material respect any applicable term, provision, condition,
covenant, or agreement contained in Sections 4.1(a), 4.3, 4.8(a) or 4.10 of the
Security Agreement; or (iii) if any Loan Party fails or neglects to perform,
keep, or observe in any material respect any other applicable term, provision,
condition, covenant, or agreement contained in (x) this Agreement or the
Security Agreement and such failure continues unremedied for a period of thirty
(30) days after notice by the Administrative Agent to the Borrower
Representative, or (y) any other Loan Document to which it is a party (giving
effect to any grace periods, cure periods, or required notices, if any,
expressly provided for in such Loan Document); in each case, other than any such
term, provision, condition, covenant, or agreement that is the subject of
another provision of this Article 8, in which event such other provision of this
Article 8 shall govern;

 

(c)     If an Insolvency Proceeding with respect to any Loan Party is commenced
by any Loan Party;

 

(d)     If an Insolvency Proceeding is commenced against any Loan Party and any
of the following events occur: (i) such Loan Party consents to the institution
of the Insolvency Proceeding against it; (ii) the petition commencing the
Insolvency Proceeding is not timely controverted; (iii) the petition commencing
the Insolvency Proceeding is not dismissed or stayed within 60 calendar days of
the date of the filing thereof; (iv) an interim trustee is appointed to take
possession of all or a substantial portion of the properties or assets of, or to
operate all or any substantial portion of the business of such Loan Party; or
(v) an order for relief shall have been issued or entered therein;

 

(e)     If any of the following shall have occurred: (i) any Loan Party is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all of its business affairs, (ii) a final non–appealable order is issued
by any Governmental Authority, including the FCC or the United States Justice
Department, requiring any Loan Party to divest all of its assets pursuant to any
antitrust, restraint of trade, unfair competition, industry regulation, or
similar Legal Requirements, or (iii) any Governmental Authority shall condemn,
seize, or otherwise appropriate, or take custody or control of all of the assets
of any Loan Party;

 

 
54

--------------------------------------------------------------------------------

 

 

(f)     If any of the following shall have occurred: (i) any Loan Party is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct any material part of its business affairs, (ii) a final non–appealable
order is issued by any Governmental Authority, including the FCC or the United
States Justice Department, requiring any Loan Party to divest a material portion
of its assets pursuant to any antitrust, restraint of trade, unfair competition,
industry regulation, or similar Legal Requirements, or (iii) any Governmental
Authority shall condemn, seize, or otherwise appropriate, or take custody or
control of a material portion of the assets of any Loan Party;

 

(g)     If any Loan Party shall fail to comply in any respect with the
Communications Act, or any rule or regulation promulgated by the FCC, or any
Permit or authorization constituting authorizations, permits or licenses of any
Loan Party material to the operation of the business of such Loan Party has
expired or shall expire without having been renewed or shall be canceled or
impaired; provided that such failure, expiration, cancellation or impairment is
reasonably likely to result in a decrease during the first Fiscal Quarter after
the Fiscal Quarter in which such event occurs of 25% or more of a Segment’ s
Operating Income or Revenues from such Segment’s Operating Income or Revenues
during the Fiscal Quarter preceding the Fiscal Quarter in which such event
occurs;

 

(h)     If a notice of Lien, levy, or assessment, other than with respect to a
Permitted Lien, is filed of record with respect to any Loan Party’s properties
or assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, or if any Taxes or debts owing at any time hereafter to any one or more
of such entities becomes a Lien, whether choate or otherwise, other than a
Permitted Lien, upon any Loan Party’s properties or assets and the same is not
paid on the payment date thereof, or if any portion of any Loan Party’s
properties or assets that is part of the Collateral is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any third Person; provided, the foregoing shall not be an Event of
Default unless such Lien, levy or assessment, or Taxes or debts, or indebtedness
on account of which such attachment, seizure, writ or warrant is made or issued,
is in an aggregate principal amount in excess of $250,000;

 

(i)     If one or more judgments, decrees or awards for the payment of money in
an aggregate amount in excess of $500,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified and
does not dispute coverage) shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged for a period of 60
calendar days during which execution shall not be effectively stayed, or shall
result in a Lien upon any assets of any Loan Party or any combination thereof in
an aggregate principal amount in excess of $500,000;

 

(j)     If any Loan Party (i) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) and
such failure continues after the applicable grace or notice period, if any,
specified in the relevant document on the date of such failure in respect of any
other Indebtedness in excess of $100,000 principal amount or (ii) fails to
perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
Indebtedness in excess of $100,000 principal amount, and such failure shall
continue after the applicable grace period, if any, specified in said agreement
or instrument, if the effect of such failure, event or condition is to cause, or
to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, such Indebtedness
to be declared to be due and payable prior to its stated maturity or cash
collateral in respect thereof to be demanded; provided, however, that if the
Indebtedness in question consists of a Capitalized Lease Obligation, such
occurrence shall not constitute an Event of Default if and for so long as such
Capitalized Lease Obligation is subject to a Permitted Protest;

 

 
55

--------------------------------------------------------------------------------

 

 

(k)     If for any reason other than the occurrence of an event described in
clause (e) or (f) above, (i) any Loan Party fails to operate its business for
any period of time which, in the aggregate, would reasonably be expected to
result in a Material Adverse Change or (ii) any Substantial Portion shall not,
for any reason (including loss of an FCC license or otherwise) be operating for
a period in excess of thirty (30) days. For purposes of this clause (k),
“Substantial Portion” means, as at any time, any Segment (other than the Shared
Wireless Infrastructure segment) that has generated, for the then most recently
completed twelve–month period, in excess of 5% of the gross revenues of the Loan
Parties;

 

(l)     If any Loan Party makes any payment on account of Indebtedness that has
been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness or this Agreement;

 

(m)     If any representation or warranty made or deemed made by or on behalf of
any Loan Party in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder
or in any Loan Document furnished pursuant to or in connection with this
Agreement or any amendment or modification thereof or waiver hereunder, shall
prove to have been false or misleading in any material respect (except to the
extent that such representation, warranty, certification or statement of fact is
already qualified by materiality, in which case it shall constitute an Event of
Default if any such representation, warranty, certification or statement of fact
is incorrect in any respect) when made or deemed made;

 

(n)     If the obligation of any Loan Party under any Loan Document to which it
is a party is limited or terminated by operation of law or by such Loan Party
thereunder;

 

(o)     If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof (including Permitted Liens)
or thereof, first priority Lien on or security interest in the Collateral
covered hereby or thereby;

 

(p)     Any Loan Document shall at any time for any reason fail to be in full
force and effect, or the validity or enforceability thereof shall be contested
by any Loan Party, or a proceeding shall be commenced by any Loan Party or by
any Governmental Authority having jurisdiction over such Loan Party seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny that any Loan Party has any liability or obligation purported to be created
under any Loan Document;

 

(q)     If an ERISA Event occurs which results in, or could reasonably be
expected to result in, a liability of any Loan Party in an amount in excess of
$200,000;

 

(r)     If any Loan Party or any ERISA Affiliate as employer under a
Multiemployer Plan makes a complete or partial withdrawal from such
Multiemployer Plan and such withdrawing employer incurs, or could reasonably be
expected to incur, a withdrawal liability in an annual amount in excess of
$200,000; or

 

(s)     If a Delisting occurs.

 

9.

THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

9.1     Rights and Remedies.

 

(a)     Upon the occurrence of an Event of Default under Section 8(c) or 8(d),
the unpaid principal amount of all outstanding Loans (together with the
Make-Whole Premium, the Non-Call Make-Whole Premium and any applicable
Prepayment Premium resulting from the payment of Loans required hereby) and
other amounts payable under the Loan Documents shall automatically become due
and payable, without further act of Administrative Agent or any Lender, and in
each case without presentment, demand, protest, notice of intention to
accelerate, notice of acceleration or any other notice of any kind, all of which
are hereby expressly waived by Borrowers.

 

 
56

--------------------------------------------------------------------------------

 

 

(b)     Upon the occurrence, and during the continuation, of any other Event of
Default other than under Section 8(c) or 8(d), the Majority Lenders (at their
election but without notice of their election and without demand) may authorize
and instruct Administrative Agent (and Administrative Agent, acting upon the
instructions of the Majority Lenders, shall do the same on behalf of Lender
Group), to declare all outstanding Loans (together with the Make-Whole Premium,
the Non-Call Make-Whole Premium and any applicable Prepayment Premium resulting
from the payment of Loans required hereby) and other amounts payable under the
Loan Documents, immediately due and payable.

 

(c)     Upon the occurrence and during the continuation of any Event of Default,
the Majority Lenders (at their election but without notice of their election and
without demand) may authorize and instruct Administrative Agent (and
Administrative Agent, acting upon the instructions of the Majority Lenders,
shall do the same on behalf of Lender Group), to do any of the following, all of
which are authorized by Borrowers:

 

(i)     Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between any Borrower and Lender Group;

 

(ii)     Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of Lender Group, but without affecting
Administrative Agent’s rights and security interests, for the benefit of the
Secured Parties, in the Collateral and without affecting the Obligations;

 

(iii)     Without notice to Borrowers (such notice being expressly waived), and
without constituting a retention of any Collateral in satisfaction of an
obligation (within the meaning of the UCC), set off and apply to the Obligations
any and all (i) balances and deposits of Loan Parties held by Lender Group, or
(ii) indebtedness at any time owing to or for the credit or the account of Loan
Parties held by Lender Group; and

 

(iv)     Hold, as cash collateral, any and all balances and deposits of Loan
Parties held by Lender Group, to secure the repayment in full of all of the
Obligations.

 

(d)     Administrative Agent and Lender Group shall have all other rights and
remedies available to it at law or in equity pursuant to any other Loan
Documents.

 

9.2     Remedies Cumulative. The rights and remedies of Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the UCC, by law, or in equity. No
exercise by Lender Group of one right or remedy shall be deemed an election, and
no waiver by Lender Group of any Event of Default shall be deemed a continuing
waiver. No delay by Lender Group shall constitute a waiver, election, or
acquiescence by it. Nothing in this Agreement in any way limits, impairs or
reduces any rights of Lender Group under any of the Loan Documents.

 

9.3     Lender Directed Remedies. Upon the occurrence and during the continuance
of any Event of Default, Administrative Agent shall (and is hereby authorized by
the parties hereto), upon the written demand from the Majority Lenders,
accelerate the maturity of the Loans and promptly commence and diligently pursue
in good faith the exercise of its enforcement rights or remedies against, and
take action to enforce its Liens on, the Collateral so long as Administrative
Agent is permitted to exercise such rights and remedies by the terms of the Loan
Documents (excluding any restriction based upon authorization by the Majority
Lenders or any other vote of Lender Group) or under applicable law (including
any or all of the following: solicitation of bids from third parties to conduct
the liquidation of all or a material portion of Collateral, the engagement or
retention of sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers or other third parties for the purposes of valuing,
marketing, promoting, and selling a material portion of the Collateral, the
opposition of the use of cash collateral or sale of assets in an Insolvency
Proceeding, seeking to obtain relief from any stay imposed by applicable law
governing an Insolvency Proceeding, the commencement of any action to foreclose
on its Lien on all or any material portion of the Collateral, notification of
account debtors to make payments to Administrative Agent or its agents, any
action to take possession of all or any material portion of the Collateral or
commencement of any legal proceedings or actions against or with respect to all
or any material portion of the Collateral), provided that (A) such Event of
Default has not been waived or cured, (B) in the reasonable good faith
determination of Administrative Agent, taking such action is permitted under the
terms of the Loan Documents and applicable law, (C) taking such action will not
result in any liability of Administrative Agent or Lenders to Borrower, any
Guarantor, or any other Person, and (D) Administrative Agent shall be entitled
to all of the benefits of Section 17.7 of this Agreement in connection with
taking such enforcement action.

 

 
57

--------------------------------------------------------------------------------

 

 

10.

TAXES AND EXPENSES.

 

If any Borrower fails to pay any monies (whether Taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, to the extent that Administrative Agent
reasonably determines that such failure by such Borrower could result in a
Material Adverse Change, in its discretion and without prior notice (but with
notice promptly thereafter) to Borrowers, Administrative Agent may do any or all
of the following: (a) make payment of the same or any part thereof; or (b)
obtain and maintain insurance policies of the type described in Section 6.8, and
take any action with respect to such policies as Administrative Agent deems
prudent. Any such amounts paid by Administrative Agent shall constitute Lender
Group Expenses. Any such payments made by Administrative Agent shall not
constitute an agreement by Lender Group to make similar payments in the future
or a waiver by Lender Group of any Event of Default under this Agreement.
Administrative Agent need not inquire as to, or contest the validity of, any
such expense, Tax, or Lien and, absent gross negligence by Administrative Agent,
the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

 

11.

EXPENSES; INDEMNIFICATION; DAMAGE WAIVER.

 

11.1     Costs and Expenses. Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent)
in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents (including all
reasonable costs and expenses incurred by Administrative Agent in connection
with its administration of the Funding Account and the Collections Accounts) or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
any external counsel for Administrative Agent or any Lender) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

 
58

--------------------------------------------------------------------------------

 

 

11.2     Indemnification by Borrowers. Borrowers shall jointly and severally
indemnify Administrative Agent (and any sub-agent thereof) and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any external counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby (including any agreement with any
depositary bank governing Administrative Agent’s administration of the Funding
Account and the Collections Accounts), the performance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Loan Party, or any Environmental Liability related in any way to any Loan Party,
(iv) any claim made against the Observer in connection with his acting as such ,
or (v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee if any Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction. Notwithstanding anything to
the contrary contained herein, any indemnification for Taxes shall be subject to
the provisions of Section 4.1.

 

11.3     Reimbursement by Lenders. To the extent that Borrowers for any reason
fail to indefeasibly pay any amount required under Section 11.1 or 11.2 to be
paid by them to Administrative Agent (or any sub-agent thereof) or any Related
Party of Administrative Agent, each Lender severally agrees to pay to
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of Lenders under this Section 11.3 are subject to the provisions
of Section 17.16.

 

11.4     Observer Indemnification. Borrowers acknowledge that the Observer may
have certain rights to indemnification, advancement of expenses and/or insurance
provided by one or more members of the Lender Group (collectively, the “Lender
Indemnitors”). Borrowers hereby agree (i) that they are the indemnitor of first
resort (i.e., their obligations to the Observer are primary and any obligation
of the Lender Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by the Observer are secondary), and
(ii) that they shall be required to advance the full amount of reasonable and
documented expenses incurred by the Observer and shall be liable for the full
amount of all expenses and liabilities incurred by the Observer to the extent
legally permitted and as required by the terms of this Agreement and the
certificates of incorporation and by-laws of Borrowers (and any other agreement
regarding indemnification between any Borrower and the Observer), without regard
to any rights the Observer may have against any Lender Indemnitor. Borrowers
further agree that no advancement or payment by any Lender Indemnitor on behalf
of the Observer with respect to any claim for which the Observer has sought
indemnification from Borrowers shall affect the foregoing and the Lender
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of the
Observer against Borrowers.

 

 
59

--------------------------------------------------------------------------------

 

 

11.5     Consequential Damages, etc. To the fullest extent permitted by
applicable law, Borrowers shall not assert, and hereby waive, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

11.6     Payments. All amounts due under this Article 11 shall be payable no
later than ten (10) Business Days after demand therefor.

 

12.

NOTICES.

 

12.1     Notices Generally. Unless otherwise provided in this Agreement, all
notices or demands by any party relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, or facsimile to the
relevant party at its address set forth below:

 

If to Borrower Representative:

Towerstream Corporation

  88 Silva Lane   Middletown, Rhode Island 02842   Facsimile: (866) 242-7031  
Email: jhernon@towerstream.com     with copies to:  Sichenzia Ross Friedman
Ference LLP   61 Broadway, 32nd Floor   New York, NY 10006   Attn: Harvey J.
Kesner, Esq.   Facsimile: 212-930-9725   Email: Hkesner@srff.com     If to
Administrative Agent or Lenders   in care of Administrative Agent: Melody
Business Finance, LLC   60 Arch Street, 2nd Floor   Greenwich, Connecticut 06830
  Facsimile: +1 212 583 8777   Attention: Terri Lecamp   Email:
notices@melodypartners.com     With copies to (which shall not constitute  
Notice to any member of the Lender Group): Jaspan Schlesinger LLP   300 Garden
City Plaza   Garden City, New York 11530   Facsimile: +1 516 393 8282  
Attention: Robert Londin, Esq.   Email: rlondin@jaspanllp.com

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.2 below, shall be effective as provided in said Section
12.2.

 

 
60

--------------------------------------------------------------------------------

 

 

12.2     Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures reasonably
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article 2 if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Administrative Agent or Borrower
Representative may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures reasonably approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
email address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

12.3     Change of Address, etc. Any party hereto may change its mailing or
email address or facsimile number for notices and other communications hereunder
by notice to the other parties hereto.

 

13.

CHOICE OF LAW; JURISDICTION; SERVICE OF PROCESS; JURY TRIAL WAIVER.

 

13.1     Choice of Law. The validity of this Agreement and the other Loan
Documents (unless expressly provided to the contrary in another Loan Document in
respect of such other Loan Document), the construction, interpretation, and
enforcement hereof and thereof, and the rights of the parties hereto and thereto
with respect to all matters arising hereunder or thereunder or related hereto or
thereto shall be determined under, governed by, and construed in accordance with
the internal laws of the State of New York (including Sections 5-1401 and 5-1402
of the New York General Obligations Law, but otherwise excluding and without
regard for the conflicts of laws principles thereof).

 

13.2     Jurisdiction. Borrowers hereby irrevocably and unconditionally submit,
for themselves and their property, to the nonexclusive jurisdiction of any
United States Federal or New York state court sitting in New York, New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any of the other Loan Documents, or for
recognition or enforcement of any judgment, and each Borrower hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York state or, to the
extent permitted by law, in such Federal court. Each Borrower hereby waives, to
the extent permitted under applicable law, any right each may have to assert the
doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this Article 13. Nothing in this
Agreement or any of the other Loan Documents shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or its Properties
in the courts of any jurisdiction.

 

13.3     Service of Process. Each Borrower further irrevocably consents to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Borrower Representative at its address for notices set forth
herein. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

 
61

--------------------------------------------------------------------------------

 

 

13.4     Waiver of Jury Trial. Borrowers and the Lender Group hereby waive their
respective rights to a jury trial of any claim or cause of action based upon or
arising out of any of the Loan Documents or any of the transactions contemplated
therein, including contract claims, tort claims, breach of duty claims, and all
other common law or statutory claims. Borrowers and the Lender Group represent
that each has reviewed this waiver and each knowingly and voluntarily waives its
jury trial rights following consultation with legal counsel. In the event of
litigation, a copy of this Agreement may be filed as a written consent to a
trial by the court.

 

14.

DESTRUCTION OF BORROWERS’ DOCUMENTS.

 

All documents, schedules, invoices, agings, or other papers (collectively, the
“Borrower Documents”) delivered to any one or more members of Lender Group may
be destroyed or otherwise disposed of by such member of Lender Group four (4)
months after they are delivered to or received by such member of Lender Group,
unless Borrower Representative requests, in writing prior to the expiration of
such period, the return of the Borrower Documents and makes arrangements, at
Borrowers’ expense, for their return, if applicable. In the event that the
Lender Group destroys the Borrower Documents, the Administrative Agent shall
promptly confirm in writing the compliance with such request.

 

15.

SUCCESSORS AND ASSIGNS.

 

15.1     Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of Administrative Agent and each of Lenders
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
15.2, (ii) by way of participation in accordance with the provisions of Section
15.4, (iii) in connection with a Securitization or (iv) by way of pledge or
assignment of a security interest subject to the restrictions of Section 15.6
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 15.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of Administrative Agent and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

15.2     Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(a)     Minimum Amounts.

 

(i)     in the case of an assignment of the entire remaining amount of the Loans
at the time owing to the assigning Lender or in the case of an assignment to a
Lender, an Affiliate of a Lender or a Related Fund, no minimum amount need be
assigned; and

 

(ii)     in any case not described in Section 15.2(a)(i), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $500,000, unless each of Administrative Agent and, so long as no Event
of Default has occurred and is continuing, Borrower Representative otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

 
62

--------------------------------------------------------------------------------

 

 

(b)     Partial Assignments. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.

 

(c)     Required Consents. No consent shall be required for any assignment
except to the extent required by Section 15.2(a)(ii) and, in addition:

 

(i)     so long as no Default or Event of Default has occurred and is continuing
at the time of such assignment, the consent of Borrower Representative shall be
required if the proposed assignee is a Competitor; and

 

(ii)     the consent of Administrative Agent in its sole discretion shall be
required if such assignment is to a Person that is not a Lender, an Affiliate of
such Lender, any investor in such Lender or a Related Fund with respect to such
Lender.

 

(d)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $5,000 payable by the assignee, and the
assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

(e)     Prohibited Assignments. No such assignment shall be made to any Borrower
or any of Borrowers’ Affiliates or Subsidiaries or to any natural person.

 

(f)     Assignment by Melody Business Finance, LLC. Notwithstanding anything in
Sections 15.2(a), (b) or (c), the parties hereto agree that Melody Business
Finance, LLC and its Affiliates that are Lenders may separately assign or
otherwise transfer any portion of its rights and obligations in respect of its
Loans to one or more of their respective Affiliates and/or Related Funds.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 15.3 below, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 4.2 and Article 11 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 15.4.

 

15.3     Register. Administrative Agent, acting solely for this purpose as an
agent of Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and Borrowers, Administrative Agent and Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
or knowledge to the contrary. The Register shall be available for inspection by
Borrower Representative and any Lender, at any reasonable time and from time to
time upon reasonable prior notice. For the avoidance of doubt, the foregoing
provisions are intended to comply with the registration requirements in Treasury
Regulations Section 5f.103-1(c), or any successor provisions thereof, so that
the Loans (or any notes representing such Loans) are considered to be issued in
“registered form” pursuant to such regulations, and all parties hereto shall
construe the provisions of the Loan Documents to ensure that the Loans (or
notes, as applicable) will be considered to have been so issued.

 

 
63

--------------------------------------------------------------------------------

 

 

15.4     Participations. Subject to a Participant (as defined below) expressly
agreeing in writing to maintain the confidentiality of the Confidential
Information subject to the disclosures permitted under Section 18.12, any Lender
may at any time, without the consent of, or notice to, Borrowers or
Administrative Agent, sell participations to any Person (other than a natural
person or any Borrower or any of Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations (iii) Borrowers, Administrative
Agent, and Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement;
(iv) such Lender maintains a register reflecting the name and address of each
Participant and the Commitments of, and principal amounts of Loans owing to such
Participant; and (v) so long as no Default or Event of Default has occurred and
is continuing at the time of such participation, the consent of Borrower
Representative shall be required if the proposed participant is a Competitor.

 

15.5     Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 4.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant unless the sale of the participation to such
Participant was made with Borrowers’ prior written consent.

 

15.6     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

16.

AMENDMENTS; WAIVERS.

 

16.1     Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter, which may be
amended, modified or waived by an agreement in writing among the parties
thereto), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Majority Lenders (or by Administrative Agent at the written request of the
Majority Lenders) and the Loan Parties party thereto and acknowledged by
Administrative Agent, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall:

 

(a)     increase the Commitment of any Lender without the written consent of
such Lender;

 

(b)     reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

 
64

--------------------------------------------------------------------------------

 

 

(c)     change the percentage of the Commitments or Obligations, as the case may
be, that is required for Lenders or any of them to take any action hereunder
without the written consent of each Lender;

 

(d)     amend this Section or any provision of the Agreement providing for
consent or other action by all Lenders without the written consent of each
Lender;

 

(e)     release, or contractually subordinate any of Administrative Agent’s
Liens on any Collateral other than as permitted by Section 17.11 without the
written consent of each Lender;

 

(f)     change the definition of “Majority Lenders” or “Pro Rata Share” without
the written consent of each Lender;

 

(g)     release any Loan Party from its obligations under the Loan Documents
without the written consent of each Lender; or

 

(h)     amend any of the provisions of Article 17 without the written consent of
Administrative Agent,

 

and, provided further, however, that (x) no amendment, waiver or consent shall,
unless in writing and signed by Administrative Agent, affect the rights or
duties of Administrative Agent under this Agreement or any other Loan Document;
(y) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto; and (z) the references to
Sections 18.8 and 18.12 in Annex 1 to the Assignment and Assumption may not be
deleted or amended without the written consent of Borrower Representative.

 

No Loan Party nor any of their Affiliates will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as Lender hereunder) as
consideration for agreement of such Lender with any modification or waiver of
the Loan Documents, unless all Lenders so agreeing are concurrently paid, on the
same terms, their Pro Rata Share of such remuneration or other value.

 

16.2     No Waivers; Cumulative Remedies. No failure by Administrative Agent or
any Lender to exercise any right, remedy, or option under this Agreement, any
other Loan Document, or any present or future supplement hereto or thereto, or
in any other agreement between or among Borrowers and Administrative Agent or
any Lender, or delay by Administrative Agent or any Lender in exercising the
same, will operate as a waiver thereof. No waiver by Administrative Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Administrative Agent or Lenders on any
occasion shall affect or diminish Administrative Agent’s and each Lender’s
rights thereafter to require strict performance by Borrowers of any provision of
this Agreement. Administrative Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy which Administrative Agent or any Lender may have.

 

16.3     Replacement of Holdout Lender.

 

(a)     If any action to be taken by Lender Group or Administrative Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Lenders and has been approved by the Majority Lenders, and a Lender (“Holdout
Lender”) fails to give its consent, authorization, or agreement, then
Administrative Agent, upon at least five (5) Business Days prior irrevocable
notice to each Holdout Lender, may permanently replace each Holdout Lender
(subject to Section 15.2(c)(i)) (but not less than all Holdout Lenders) with one
or more substitute Lenders (each, a “Replacement Lender”), and the Holdout
Lenders shall have no right to refuse to be replaced hereunder. Such notice to
replace the Holdout Lenders shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given. Each Holdout Lender so replaced shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents, at par, including all principal, interest and fees
through the date of such assignment.

 

 
65

--------------------------------------------------------------------------------

 

 

(b)     Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Assumption,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations without any premium or penalty of any kind whatsoever. The
replacement of any Holdout Lender shall be made in accordance with the terms of
Section 15.2.

 

17.

AGENT; THE LENDER GROUP.

 

17.1     Appointment and Authorization of Administrative Agent. Each Lender
hereby designates and appoints Melody Business Finance, LLC as its
representative under this Agreement and the other Loan Documents and each Lender
hereby irrevocably authorizes Melody Business Finance, LLC, in its capacity as
Administrative Agent, to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to Administrative Agent by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Administrative Agent agrees to act as such on
the express conditions contained in this Article 17. The provisions of this
Article 17 are solely for the benefit of Administrative Agent and Lenders, and
no Loan Party shall have rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent; it being expressly understood and agreed that the use of the word
“Administrative Agent” is for convenience only, that the Persons serving in such
capacity are merely the representatives of Lenders, and have only the
contractual duties set forth herein. Except as expressly otherwise provided in
this Agreement, Administrative Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions which Administrative
Agent is expressly entitled to take or assert under or pursuant to this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, or of any other provision of the Loan Documents that provides rights
or powers to Administrative Agent, Lenders agree that Administrative Agent shall
have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Loans, the
Collateral, the Collections, and related matters; (b) execute or file any and
all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents; (c) make Loans for itself or on
behalf of Lenders as provided in the Loan Documents; (d) exclusively receive,
apply, and distribute the Collections as provided in the Loan Documents; (e)
open and maintain such bank accounts, cash management accounts and lock boxes as
Administrative Agent deems necessary and appropriate in accordance with the Loan
Documents for the foregoing purposes with respect to the Collateral and the
Collections; (f) perform, exercise, and enforce any and all other rights and
remedies of Lender Group with respect to Borrowers, the Obligations, the
Collateral, the Collections, or otherwise related to any of same as provided in
the Loan Documents; and (g) incur and pay such Lender Group Expenses as
Administrative Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

 

17.2     Delegation of Duties. Except as otherwise provided in this Article 17,
Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects as long as such
selection was made (x) in compliance with this Article 17 and (y) without gross
negligence or willful misconduct.

 

 
66

--------------------------------------------------------------------------------

 

 

17.3     Liability and Responsibility of Agents. None of the Agent-Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them in good faith under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
of Lenders for any recital, statement, representation or warranty made by any
Borrower or any Subsidiary or Affiliate of any Borrower, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
Books or properties of Borrowers or the Books or properties of Borrowers’
Subsidiaries or Affiliates.

 

17.4     Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegraph,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrowers or counsel to any Lender),
independent accountants and other experts selected by Administrative Agent.
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless Administrative
Agent shall first receive such advice or concurrence of Lenders as it deems
appropriate. If Administrative Agent so requests, it shall first be indemnified
to its reasonable satisfaction by Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of Lenders and such request and
any action taken or failure to act pursuant thereto shall be binding upon all of
Lenders.

 

17.5     Notice of Default or Event of Default. Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest, fees, and expenses required to be paid to Administrative Agent for the
account of Lenders, and except with respect to Defaults or Events of Default of
which Administrative Agent has actual knowledge, unless Administrative Agent
shall have received written notice from a Lender or Borrower Representative
referring to this Agreement, describing such Default or Event of Default, and
stating that such notice is a “notice of default.” Administrative Agent promptly
will notify Lenders of its receipt of any such notice or of any Default or Event
of Default of which Administrative Agent has actual knowledge. If any Lender
obtains actual knowledge of any Default or Event of Default, such Lender
promptly shall notify the other Lenders and Administrative Agent of such Default
or Event of Default. Each Lender shall be solely responsible for giving any
notices to its Participants, if any. Subject to Section 17.4, Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Majority Lenders in accordance with Article 9; provided,
however, that if an event occurs or a circumstance exists that materially and
imminently threatens the ability of Administrative Agent and Lenders to realize
upon any material part of the Collateral, such as, without limitation,
fraudulent removal, concealment or abscondment thereof, destruction (other than
to the extent covered by insurance) or material waste thereof, or failure of
Borrower after reasonable demand to maintain or reinstate adequate casualty
insurance coverage with respect thereto, Administrative Agent may take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

 

 
67

--------------------------------------------------------------------------------

 

 

17.6     Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Administrative Agent hereinafter taken, including any review of the
affairs of Borrowers and their Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender. Each Lender represents to Administrative Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrowers and
any other Person (other than Lender Group) party to a Loan Document, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrowers. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrowers and
any other Person (other than Lender Group) party to a Loan Document. Except for
notices, reports and other documents expressly herein required to be furnished
to Lenders by Administrative Agent, Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrowers and any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related Persons.

 

17.7     Costs and Expenses. Administrative Agent may incur and pay Lender Group
Expenses to the extent Administrative Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including without limiting the
generality of the foregoing, court costs, reasonable attorney’s fees and
expenses, costs of collection by outside collection agencies and auctioneer fees
and costs of security guards or insurance premiums paid to maintain the
Collateral, whether or not Borrowers are obligated to reimburse Administrative
Agent or Lenders for such expenses pursuant to the Loan Agreement or otherwise.
Administrative Agent is authorized and directed to deduct and retain sufficient
amounts from Collections received by Administrative Agent to reimburse
Administrative Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. If Administrative Agent is not
reimbursed for such costs and expenses from Collections received by
Administrative Agent, each Lender hereby agrees that it is and shall be
obligated to pay to or reimburse Administrative Agent for the amount of such
Lender’s Pro Rata Share thereof. The undertaking in this Section 17.7 shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Administrative Agent.

 

17.8     Administrative Agent in Individual Capacity. The Person hereunder
designated as Administrative Agent and its respective Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person (other than Lender Group) party
to any Loan Documents as though such Person was not Administrative Agent
hereunder, and, in each case, without notice to or consent of the other members
of Lender Group. The other members of Lender Group acknowledge that, pursuant to
such activities, such Person or its respective Affiliates may receive
information regarding Borrowers or their Affiliates and any other Person (other
than Lender Group) party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to Lenders, and Lenders acknowledge
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Administrative Agent will use its
reasonable best efforts to obtain), Administrative Agent shall not be under any
obligation to provide such information to them.

 

 
68

--------------------------------------------------------------------------------

 

 

17.9     Successor Administrative Agent. Administrative Agent may at any time
give notice of its resignation to Lenders and Borrower Representative. Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, with the consent of Borrower Representative (other than during the
existence of an Event of Default, and such consent not to be unreasonably
withheld or delayed), to appoint a successor Administrative Agent for Lenders.
If no such successor Administrative Agent shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by Administrative Agent on behalf of Lenders under
any of the Loan Documents, the retiring Administrative Agent shall continue to
hold such Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Majority Lenders appoint a
successor Administrative Agent as provided for above in this Section 17.9. In
any such event, upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 17.9). The fees payable by Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower Representative and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of Articles 14 and 17 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

17.10     Lender in Individual Capacity. Subject to any other contractual
arrangement with Melody or any of its Affiliates or any Related Fund, any Lender
and its respective Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with Borrowers and their Subsidiaries and Affiliates and any other
Person (other than Lender Group) party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of Lender Group. The other members of Lender Group acknowledge that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrowers or their Affiliates and any other Person
(other than Lender Group) party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to Lenders, and Lenders acknowledge
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

17.11     Collateral Matters.

 

(a)     Lenders hereby irrevocably authorize Administrative Agent, at its option
and in its sole discretion, to release any Lien on any Collateral (i) upon
Security Termination; (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
Representative certifies to Administrative Agent that the sale or disposition is
permitted under Section 7.4 and the other Loan Documents (and Administrative
Agent may rely conclusively on any such certificate, without further inquiry);
(iii) constituting property in which Borrowers do not own any interest at the
time the security interest was granted or at any time thereafter; or (iv)
constituting property leased to any Borrower under a lease that has expired or
is terminated in a transaction permitted under this Agreement. Except as
provided above, Administrative Agent will not execute and deliver a release of
any Lien on any Collateral without the prior written authorization of (y) if the
release is of all or a substantial portion of the Collateral, all of Lenders, or
(z) otherwise, the Majority Lenders; provided, however, in the event the value
of such Collateral is less than $50,000, Administrative Agent may execute and
deliver a release of any Lien on any such Collateral without the prior written
authorization of any Lender. Upon request by Administrative Agent or Borrower
Representative at any time, Lenders will confirm in writing Administrative
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 17.11; provided, however, that (1)
Administrative Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Administrative Agent’s opinion, would
expose Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrowers in respect of) all
interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 

 
69

--------------------------------------------------------------------------------

 

 

(b)     Administrative Agent shall have no obligation whatsoever to any of
Lenders to assure that the Collateral exists or is owned by any Borrower or any
of their Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that Administrative Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Administrative Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, subject to the terms and conditions contained herein,
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion given Administrative Agent’s own interest in the Collateral in its
capacity as one of Lenders and that Administrative Agent shall have no other
duty or liability whatsoever to any Lender as to any of the foregoing, except as
otherwise provided herein.

 

17.12     Right of Setoff; Sharing of Payments.

 

(a)     If an Event of Default shall have occurred and be continuing, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender to or for the credit or the account of or any Loan Party against
any and all of the obligations of such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
may have. Each Lender agrees to notify Borrower Representative and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

(b)     If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Pro Rata Share
thereof as provided herein, then Lender receiving such greater proportion shall
(a) notify Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and other amounts owing them, provided that:

 

 
70

--------------------------------------------------------------------------------

 

 

(i)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(ii)     the provisions of this paragraph shall not be construed to apply to (x)
any payment made by Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to Borrowers or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

17.13     Agency for Perfection. Administrative Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting Administrative Agent’s Liens in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession. Should
any Lender obtain possession of any such Collateral, such Lender shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor shall deliver such Collateral to Administrative Agent or in accordance
with Administrative Agent’s instructions.

 

17.14     Payments by Administrative Agent to Lenders. All payments to be made
by Administrative Agent to Lenders shall be made by bank wire transfer or
internal transfer of immediately available funds pursuant to such wire transfer
instructions as each party may have designated and as reflected in the Register.
Concurrently with each such payment, Administrative Agent shall identify whether
such payment (or any portion thereof) represents principal, premium, or interest
of the Obligations.

 

17.15     Concerning the Collateral and Related Loan Documents. Each member of
Lender Group authorizes and directs Administrative Agent to enter into this
Agreement and the other Loan Documents relating to the Collateral, for the
benefit of the Secured Parties. Each member of Lender Group agrees that any
action taken by Administrative Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Administrative Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of Lenders.

 

17.16     Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Administrative Agent in its capacity as such, and not by or in favor of
Lenders, any and all obligations on the part of Administrative Agent (if any) to
make any credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments to make one or more Loans in an aggregate principal
amount not to exceed the amount of their respective Commitments. Nothing
contained herein shall confer upon any Lender any interest in, or subject any
Lender to any liability for, or in respect of, the business, assets, profits,
losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 17.7, no member of Lender Group shall have any
liability for the acts of any other member of Lender Group. No Lender shall be
responsible to any Loan Party or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

 
71

--------------------------------------------------------------------------------

 

 

17.17     Secured Parties. No Secured Party that is not a Lender that obtains
the benefits of any provision hereof, any other Loan Document or the Collateral
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral); it
being understood and agreed that the rights and benefits of any such Secured
Party under the Loan Documents consist exclusively of such Secured Party’s right
to share in payments and collections out of the Collateral as more fully set
forth herein. In connection with any such distribution of payments and
collections, Administrative Agent shall be entitled to assume no amounts are due
to any such Secured Party unless such Secured Party has notified Administrative
Agent in writing of the amount of any such liability owed to it prior to such
distribution.

 

18.

GENERAL PROVISIONS.

 

18.1     Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrowers and each member of Lender Group whose signature is
provided for on the signature pages hereof.

 

18.2     Joint and Several Obligations. Each Borrower has determined that it is
in the best interest and in pursuance of its legitimate business purposes to
induce Lenders to extend credit to the Borrowers pursuant to this Agreement.
Each Borrower acknowledges and represents the making of the Loans to Borrowers
benefits each Borrower individually and as a group. Accordingly, each Borrower
acknowledges and agrees that it has joint and several liability on all
Obligations (as a principal and not as a surety, guarantor or other
accommodation party) and that such liability is absolute and unconditional and
shall not in any manner be affected or impaired by any acts or omissions
whatsoever by Administrative Agent or any Lender, and without limiting the
generality of the foregoing, each Borrower’s joint and several liability on the
Obligations shall not be impaired by any acceptance by Administrative Agent or
any Lender of any other security for or guarantors upon the Obligations under
this Agreement or any  other Loan Document or by any failure, neglect or
omission on Administrative Agent’s or any Lender’s part to resort to any one or
all of Borrowers for payment of the Obligations under this Agreement or any
other Loan Document or to realize upon or protect any collateral security
therefor. Each Borrower’s joint and several liability hereunder shall not in any
manner be impaired or affected by who receives or uses the proceeds of the Loans
or for what purposes such proceeds are used, and each Borrower waives notice of
requests for extensions of credit issued by, and the Loans made to or for the
account of, any other Borrower. Such joint and several liability of each
Borrower shall also not be impaired or affected by (and each Lender and
Administrative Agent, without notice to anyone, is hereby authorized to make
from time to time) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any collateral security for the Obligations under
this Agreement or any other Loan Document or of any guaranty thereof or the
invalidity, unenforceability or illegality of this Agreement or any other Loan
Document as to any Borrower. In order to enforce payment of the Obligations
under this Agreement and the other Loan Documents, foreclose or otherwise
realize on any collateral security therefor, and to exercise the rights granted
to Lenders and/or Administrative Agent hereunder and thereunder and under
applicable law, no Lender nor the Administrative Agent shall be under any
obligation at any time to first resort to any collateral security, property,
liens or any other rights or remedies whatsoever, and Lenders and/or
Administrative Agent shall have the right to enforce the Obligations under this
Agreement and the other Loan Documents irrespective of whether or not other
proceedings or steps are pending seeking resort to or realization upon or from
any of the foregoing. Each Borrower expressly waives and surrenders any defense
to its joint and several liability on the Obligations under this Agreement or
any other Loan Document based upon any of the foregoing. In furtherance thereof,
each Borrower agrees that wherever in this Agreement it is provided that a
Borrower is liable for a payment such obligation is the joint and several
obligation of each Borrower.

 

 
72

--------------------------------------------------------------------------------

 

 

18.3     Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

18.4     Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against Administrative Agent, Lender Group
or Borrowers, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of all parties hereto.

 

18.5     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

18.6     USA Patriot Act Notice. Each Lender hereby notifies Borrowers and the
other Loan Parties that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies Borrowers,
which information includes the name and address of Borrowers and the other Loan
Parties and other information that will allow such Lender to identify Borrowers
and the other Loan Parties in accordance with the Act. Each Borrower shall,
promptly following any reasonable request by Administrative Agent or any Lender,
provide all information and documents that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

18.7     Counterparts; Facsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic means shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by facsimile or other electronic means also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The forgoing shall apply
to each other Loan Document mutatis mutandis. The words “execution,” “signed,”
“signature,” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

18.8     Public Disclosure. Except as required by Legal Requirements, judicial
process and the rules and regulations promulgated by any Governmental Authority,
no Loan Party or Affiliate thereof will in the future issue any press releases
or other public disclosure using the name “Melody Business Finance, LLC” or the
name of its Affiliates or any other Lender or its Affiliates or referring to
this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to Administrative Agent and such Lender, if applicable, and
without the prior written consent of Administrative Agent and such Lender, if
applicable (in each instance, such consent not to be unreasonably withheld or
delayed). Each Loan Party expressly consents to and authorizes the publication
by Administrative Agent and any Lender of a summary description of the
transaction(s) contemplated by this Agreement in any format (including
tombstones, deal listings or similar advertising materials), which may be
published in one or more of financial or other industry periodicals, newspapers,
reporting services, trade organizations, written promotional materials,
Administrative Agent or Lender web site, etc. In addition, each Loan Party
expressly consents to and authorizes Administrative Agent and Lenders to provide
to financial or other industry periodicals, newspapers, reporting services or
trade organizations information necessary and customary for inclusion of the
transaction(s) in league table measurements, including the aggregate dollar
value of the transaction. Notwithstanding anything to the contrary contained in
this Section 18.8, any such publicity to be issued by Administrative Agent or
any Lender contemplated pursuant to this Section 18.8 shall be sent to Parent
for its prior written approval, such approval not to be unreasonably withheld or
delayed; provided, however, that Parent shall have the right to disapprove in
its sole discretion, the disclosure of any information that has not been
previously publicly disclosed in its SEC Filings; and (y) any filing on Form 8-K
by Parent or press release by any Loan Party pertaining to this transaction
shall be sent to Administrative Agent for its prior review not less than two (2)
Business Days prior to the date such 8-K is required to be filed. Parent agrees
to consider and, unless securities counsel to Parent advises otherwise,
implement, any reasonable comments on such 8-K received by Parent from
Administrative Agent at least one (1) Business Day prior to such filing date.

 

 
73

--------------------------------------------------------------------------------

 

 

18.9     Revival and Reinstatement of Obligations. If the incurrence or payment
of any of the Obligations by any Borrower or any Guarantor or the transfer by
either or both of such parties to Lender Group of any property should for any
reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, and other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if Lender Group is required to repay
or restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender Group is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorney’s fees of
Lender Group related thereto, the liability of such Borrower or such Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

 

18.10     Survival. All covenants, agreements, representations and warranties
made by Borrowers herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid. The provisions of Section 4.2 and Articles 11 and 17
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Aggregate Commitment or the termination of this
Agreement or any provision hereof.

 

18.11     Integration. This Agreement, together with the other Loan Documents
executed in connection herewith, represents the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

 

18.12     Confidentiality. 

 

(a)           Administrative Agent and Lenders agree that any Confidential
Information they may obtain in the course of acquiring, administering, or
perfecting  Administrative Agent’s security interest in the Collateral shall not
be disclosed to any other Person or entity in any manner whatsoever, in whole or
in part, without the prior written consent of the Borrower’s Representative,
except that Administrative Agent and Lenders may disclose any such information: 
(i) to their own directors, officers, employees, accountants, counsel and other
professional advisors and to its affiliates if Administrative Agent or Lenders
in their sole discretion determines that any such party should have access to
such information in connection with such party’s responsibilities in connection
with the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (x) agrees to be bound by the confidentiality
provisions of this paragraph or (y) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (ii) if such information is generally available to the public;
(iii) if required or appropriate in any report, statement or testimony submitted
to any governmental authority having or claiming to have jurisdiction over
Administrative Agent or Lenders; (iv) if required or appropriate in response to
any summons or subpoena or in connection with any litigation, to the extent
permitted or deemed advisable by Administrative Agent’s or Lenders’ counsel;
(v) to comply with any legal requirement or law applicable to Administrative
Agent or Lenders; (vi) to the extent reasonably necessary in connection with the
exercise of any right or remedy under any Loan Document, including
Administrative Agent’s sale, lease, or other disposition of Collateral after
default; (vii) to any participant or assignee of Administrative Agent or Lenders
or any prospective participant or assignee; provided, that such participant or
assignee or prospective participant or assignee agrees in writing to be bound by
this Section prior to disclosure; or (viii) to Melody’s, its Related Funds’ and
its managed accounts’ investors, lenders, co-investors and other financing
sources; provided, that such each such Person agrees in writing to maintain the
confidentiality of the Confidential Information subject to the disclosures
permitted under this Section, and (ix) otherwise with the prior consent of the
Borrower’s Representative; provided, that any disclosure made in violation of
this Agreement shall not effect the obligations of the Loan Parties under this
Agreement or the other Loan Documents and provided further that with respect to
the disclosure of Confidential Information pursuant to clauses (iii) through (v)
of this Section 18.12(a), Administrative Agent and Lenders agree to give the
Borrower’s Representative prompt notice thereof (to the extent legally
permissible) so that the Borrower’s Representative may seek a protective order
or other appropriate remedy prior to such disclosure. 

 

 
74

--------------------------------------------------------------------------------

 

 

(b)           Administrative Agent and Lenders further acknowledge that Parent
is a publicly traded company.  As such, Administrative Agent and Lenders agree
not to use any material non-public Confidential Information in connection with
the purchase or sale of the securities of Parent.  Lenders and Administrative
Agent further acknowledge that such use may constitute a violation of securities
laws. 

 

(c)           Administrative Agent and Lenders acknowledge and agree that in the
event they fail to comply with their obligations hereunder, that monetary
damages may be inadequate.

 

19.

BORROWER REPRESENTATIVE.     

 

19.1     Appointment; Nature of Relationship. Parent is hereby appointed by each
of the Borrowers as its contractual representative, agent for service of process
and attorney–in–fact for all Borrowers (the “Borrower Representative”) hereunder
and under each other Loan Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents, which appointment shall remain in full force and
effect unless and until Administrative Agent shall have received prior written
notice signed by each Borrower that such appointment has been revoked and that
another Borrower has been appointed Borrower Representative. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Article 19. Additionally, the Borrowers hereby
appoint the Borrower Representative as their agent to receive all of the
proceeds of the Loans in any account designated by Borrower Representative, at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower. The Administrative Agent, Lenders, and their respective
Affiliates, and their respective officers, directors, agents or employees, shall
not be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or Borrowers
pursuant to this Section 19.1. Borrowers hereby jointly and severally agree to
indemnify Administrative Agent and each Lender and hold Administrative Agent and
each Lender harmless against any and all liability, expense, loss or claim of
damage or injury, made against Administrative Agent or any Lender by any Loan
Party or any other third party whosoever, arising from or incurred by reason of
any Lender relying on any instructions or notices of the Borrower Representative
or by reason of Administrative Agent or such Lender delivering notices or
communications solely to such Borrower Representative as provided herein.

 

 
75

--------------------------------------------------------------------------------

 

 

19.2     Powers. The Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to Borrowers
and/or the Borrower Representative by the terms of each thereof, together with
such powers as are reasonably incidental thereto. The Borrower Representative
shall have no implied duties to Borrowers, or any obligation to Lenders to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

 

19.3     Employment of Agents. The Borrower Representative may execute any of
its duties and powers as the Borrower Representative hereunder and under any
other Loan Document by or through its Responsible Officers.

 

19.4     Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” If Borrower Representative receives such a notice, the Borrower
Representative shall give prompt notice thereof to the Administrative Agent and
the Lenders. Each Borrower hereby irrevocably appoints and authorizes the
Borrower Representative to provide Administrative Agent with all notices with
respect to the Loans and all other notices and instructions under this
Agreement. Any notices or communications by any Lender to one or more Loan
Parties need only be delivered to the Borrower Representative to satisfy any
notice requirement, and each Loan Party agrees that notices received by the
Borrower Representative shall be deemed received by each Loan Party upon the
Borrower Representative’s receipt.

 

19.5      Successor Borrower Representative. Upon the prior written consent of
the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative by Borrowers. The Administrative Agent shall give prompt written
notice of such resignation and corresponding appointment of a successor to the
Lenders.

 

19.6     Execution of Loan Documents; Certificates. Borrowers hereby empower and
authorize the Borrower Representative, on behalf of Borrowers, to execute and
deliver to the Administrative Agent and Lenders the Loan Documents and all
related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
the Compliance Certificates. Each Borrower agrees that any action taken by the
Borrower Representative or Borrowers in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
Borrowers.

 

 

(Remainder of this page intentionally left blank)
(Signature Pages Follow)

 

 
76

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

 

BORROWERS:

 

 

 

 

 

 

TOWERSTREAM CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Thompson

 

 

 

Jeffrey Thompson

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TOWERSTREAM I, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Thompson

 

 

 

Jeffrey Thompson

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

HETNETS TOWER CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Thompson

 

 

 

Jeffrey Thompson

 

 

 

Chief Executive Officer

 

 

 

 

Signature Page – Loan Agreement (Towerstream)

 

 
 

--------------------------------------------------------------------------------

 

 



 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

MELODY BUSINESS FINANCE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/Andres Scaminaci

 

 

 

Andres Scaminaci

 

 

 

Authorized Signatory

 



 

 

 

Signature Page – Loan Agreement (Towerstream)

 

 
 

--------------------------------------------------------------------------------

 

 



 

LENDER:

 

 

 

 

 

 

MELODY BUSINESS FINANCE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/Andres Scaminaci

 

 

 

Andres Scaminaci

 

 

 

Authorized Signatory

 



 

 

 

Signature Page – Loan Agreement (Towerstream)